Exhibit 10.2



FOURTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
EVERCORE LP
Dated as of August 3, 2014

--------------------------------------------------------------------------------

 
THE PARTNERSHIP UNITS AND INTERESTS OF EVERCORE LP HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES LAWS OF ANY
STATE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING SOLD IN RELIANCE
UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
SUCH LAWS. SUCH UNITS AND INTERESTS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT
ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE STATE
SECURITIES LAWS, AND ANY OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND
CONDITIONS OF THIS THIRD AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT; AND
(III) ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BETWEEN THE GENERAL
PARTNER AND THE APPLICABLE LIMITED PARTNER. THE UNITS AND INTERESTS MAY NOT BE
TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS, THIS THIRD AMENDED
AND RESTATED LIMITED PARTNERSHIP AGREEMENT AND ANY OTHER TERMS AND CONDITIONS
AGREED TO IN WRITING BETWEEN THE GENERAL PARTNER AND THE APPLICABLE LIMITED
PARTNER. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH UNITS AND INTERESTS
WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN
INDEFINITE PERIOD OF TIME.



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
Page
 
ARTICLE I DEFINITIONS
2
 
 
 
Section 1.01
Definitions
2
 
 
ARTICLE II FORMATION, TERM, PURPOSE AND POWERS
10
 
 
 
Section 2.01
Formation
10
Section 2.02
Name
10
Section 2.03
Term
10
Section 2.04
Offices
10
Section 2.05
Agent for Service of Process
10
Section 2.06
Business Purpose
10
Section 2.07
Powers of the Partnership
10
Section 2.08
Partners; Admission of New Partners
10
Section 2.09
Withdrawal
10
 
 
ARTICLE III MANAGEMENT
11
 
 
 
Section 3.01
General Partner
11
Section 3.02
Management of the EST Business
11
Section 3.03
Compensation
11
Section 3.04
Expenses
11
Section 3.05
Officers
11
Section 3.06
Authority of Partners
11
Section 3.07
Action by Written Consent
12
 
 
ARTICLE IV DISTRIBUTIONS
12
 
 
 
Section 4.01
Distributions
12
Section 4.02
Liquidation Distribution
13
Section 4.03
Limitations on Distribution
13
Section 4.04
Other Distributions
13
 
 
ARTICLE V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS; TAX MATTERS
13
 
 
 
Section 5.01
Initial Capital Contributions
13
Section 5.02
No Additional Capital Contributions
13
Section 5.03
Capital Accounts
13
Section 5.04
Allocations of Profits and Losses
14
Section 5.05
Special Allocations
14
Section 5.06
Tax Allocations
15
Section 5.07
Tax Advances
15
Section 5.08
Tax Matters
15
Section 5.09
Other Allocation Provisions
15
Section 5.10
Section 83(b) Election
15
 
 
ARTICLE VI BOOKS AND RECORDS; REPORTS
16
 
 
 
Section 6.01
Books and Records
16
 
 
 
 


i

--------------------------------------------------------------------------------




 
 
 
 
Page
ARTICLE VII PARTNERSHIP UNITS
16
 
 
 
Section 7.01
Partnership Interests
16
Section 7.02
Register
17
Section 7.03
Splits, Distributions and Reclassifications
17
Section 7.04
Cancellation of Class A Common Stock and Units
17
Section 7.05
Incentive Plans
17
Section 7.06
Offerings of Class A Common Stock
17
Section 7.07
Registered Partners
17
 
 
ARTICLE VIII VESTING; FORFEITURE AND ALLOCATION OF INTERESTS; TRANSFER
RESTRICTIONS
17
 
 
 
Section 8.01
Vesting of Unvested Units and Unvested Interests
17
Section 8.02
Forfeiture of Units and Interests; Treatment Upon Termination
19
Section 8.03
Limited Partner Transfers
20
Section 8.04
Related Persons
23
Section 8.05
Permitted Transferees
23
Section 8.06
Encumbrances
23
Section 8.07
Further Restrictions
23
Section 8.08
Rights of Assignees
24
Section 8.09
Admissions, Withdrawals and Removals
24
Section 8.10
Admission of Assignees as Substitute Limited Partners
24
Section 8.11
Withdrawal of Certain Partners
25
Section 8.12
Partnership’s Right to Purchase
25
 
 
 
ARTICLE IX DISSOLUTION, LIQUIDATION AND TERMINATION
26
 
 
 
Section 9.01
No Dissolution
26
Section 9.02
Events Causing Dissolution
26
Section 9.03
Distribution upon Dissolution
26
Section 9.04
Time for Liquidation
27
Section 9.05
Termination
27
Section 9.06
Claims of the Partners
27
Section 9.07
Survival of Certain Provisions
27
 
 
ARTICLE X LIABILITY AND INDEMNIFICATION
27
 
 
 
Section 10.01
Liability of Partners
27
Section 10.02
Indemnification
27
 
 
ARTICLE XI MISCELLANEOUS
29
 
 
 
Section 11.01
Severability
29
Section 11.02
Notices
29
Section 11.03
Cumulative Remedies
29
Section 11.04
Binding Effect
30
Section 11.05
Interpretation
30
Section 11.06
Counterparts
30
Section 11.07
Further Assurances
30
Section 11.08
Entire Agreement
30
Section 11.09
Governing Law
30
Section 11.10
Submission to Jurisdiction; Waiver of Jury Trial
30


ii

--------------------------------------------------------------------------------




 
 
 
Section 11.11
Expenses
30
Section 11.12
Amendments and Waivers
31
Section 11.13
No Third Party Beneficiaries
32
Section 11.14
Headings
32
Section 11.15
Construction
32
Section 11.16
Power of Attorney
32
Section 11.17
Partnership Status
32
Section 11.18
Separate Agreements; Schedules
33
Section 11.19
Admission of Limited Partners
33




iii

--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
EVERCORE LP
This FOURTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this
“Agreement”) of Evercore LP (the “Partnership”) is made as of the 3rd day of
August, 2014, by and among Evercore Partners Inc., a corporation formed under
the laws of the State of Delaware, as general partner, and the Limited Partners
(as defined herein) of the Partnership.
W I T N E S S E T H:
WHEREAS, the Partnership was formed as a limited partnership pursuant to the
Delaware Revised Uniform Limited Partnership Act, 6 Del. C. Section 17-101,
et seq., as it may be amended from time to time (the “Act”), by the filing of a
Certificate of Limited Partnership (the “Certificate”) with the Office of the
Secretary of State of the State of Delaware on May 12, 2006;
WHEREAS, the parties hereto desire to enter into this Agreement to amend and
restate the Third Amended and Restated Limited Partnership Agreement of the
Partnership dated as of June 15, 2014 (the “Original Agreement”) pursuant to
Sections 7.01 and 11.12(a) of the Original Agreement to reflect the creation and
issuance of certain additional Class E Units, Class G Interests and Class H
Interests (each, as defined below), subject to certain specified terms and
conditions as expressly set forth herein and the General Partner has determined
that this Agreement is necessary and appropriate in connection with the
creation, authorization and issuance of the Class E Units, the Class G Interests
and the Class H Interests;
WHEREAS, the General Partner has agreed to issue the Class E Units, the Class G
Interests and the Class H Interests pursuant to the Contribution and Exchange
Agreement, dated as of the date hereof (as the same may be amended, restated or
modified from time to time, the “Contribution and Exchange Agreement”), by and
among the Transferor, Management Holdings, the ISI Partners, the Holding
Partners, the Founder, the Partnership, the General Partner and the Holders’
Representative, the Transferor has agreed to distribute the Class E Units, Class
G Interests and Class H Interests to its members in liquidation of the
Transferor and Management Holdings has agreed to distribute the Class E Units,
Class G Interests and Class H Interests to its members in liquidation; and
WHEREAS, the parties hereto desire to enter into this Fourth Amended and
Restated Limited Partnership Agreement of the Partnership.
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree,
effective as of, and conditioned upon the occurrence of, the Closing (as defined
in the Contribution and Exchange Agreement), to amend and restate the Original
Agreement in its entirety to read as follows:
 




--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
Section 1.01 Definitions. Capitalized terms used herein without definition have
the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):
“Acceleration Trigger Event” means the consummation of any transaction or series
of related transactions (including, without limitation, any merger,
consolidation, sale of equity interests, sale of assets or reorganization
transaction) the direct or indirect result of which is that (i) any Person or
Affiliated Group of Persons (other than the General Partner, a Founding Limited
Partner or any of their respective Affiliates) (1) becomes the beneficial owner,
directly or indirectly, of more than 50% of the then outstanding Partnership
Units, (2) becomes the beneficial owner, directly or indirectly, of more than
50% of the voting power of the General Partner’s then outstanding voting
securities or (3) acquires all or substantially all of the assets of the General
Partner, the Partnership and their respective subsidiaries and (ii) less than
50% of the members of the board of directors of the General Partner are persons
who either (1) were members of the board of directors of the General Partner as
of the Closing or (2) who became directors subsequent to the Closing and whose
election or nomination for election was approved by a majority of the then
incumbent directors who were either directors as of the Closing or whose
election or nomination for elections was previously so approved.
“Act ” has the meaning set forth in the recitals of this Agreement.
“Additional Credit Amount” has the meaning set forth in Section 4.01(b)(ii) of
this Agreement.
“Additional Tax Distribution” has the meaning set forth in Section 4.01(c)(i) of
this Agreement.
“Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (i) by taking into account
the adjustments, allocations and distributions described in U.S. Treasury
Regulations Sections 1.704-1(b)(2)(ii)(c)(4), (5) and (6); and (ii) by adding to
such balance such Partner’s share of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, determined pursuant to Regulations Sections
1.704-2(g) and 1.704-2(i)(5) any amounts such Partner is obligated to restore
pursuant to any provision of this Agreement or by applicable law. The foregoing
definition of Adjusted Capital Account Balance is intended to comply with the
provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
 
“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.
“Agreement” has the meaning set forth in the preamble of this Agreement.
“Alternative Consideration Amount” shall have the meaning set forth in
Section 8.03(d)(v) of this Agreement.
“Annual Budget” has the definition set forth in the Operating Principles.
“Amended Tax Amount” has the meaning set forth in Section 4.01(b)(ii) of this
Agreement.
“Assignee ” has the meaning set forth in Section 8.08 of this Agreement.
“Assumed Tax Rate” means the highest effective marginal combined U.S. federal,
state and local income tax rate for a Fiscal Year prescribed for an individual
or corporate resident in New York, New York and earning income through a
Subchapter S corporation that is fully taxable in New York, New York (and thus
such rate shall include the New York City corporate-level tax rate on the income
of such Subchapter S corporation), (taking into account (a) the nondeductibility
of expenses subject to the limitation described in Section 67(a) and Section 68
of the Code and (b) the character (e.g., long-term or short- term capital gain
or ordinary or exempt income) of the applicable income, but not taking into
account the deductibility of state and local income taxes for U.S. federal
income tax purposes). For the avoidance of doubt, the Assumed Tax Rate will be
the same for all Partners.
“Available Cash” means, with respect to any fiscal period, the amount of cash on
hand which the General Partner, in its reasonable discretion, deems available
for distribution to the Partners, taking into account all debts, liabilities and
obligations of the Partnership then due and amounts which the General Partner,
in its reasonable discretion, deems necessary to expend or retain for working
capital or to place into reserves for customary and usual claims with respect to
the Partnership’s operations.
“Beneficial Ownership” means such term as set forth in Rule 13d-3 under the
Exchange Act.
“Business Day” shall have the meaning set forth in Section 8.12 of this
Agreement.
“Capital Account” means the separate capital account maintained for each Partner
in accordance with Section 5.03 hereof.

2

--------------------------------------------------------------------------------




“Capital Contribution” means, with respect to any Partner, the aggregate amount
of money contributed to the Partnership and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Partnership upon
contribution or to which such property is subject, contributed to the
Partnership pursuant to Article V.
 
“Carrying Value” means, with respect to any asset of the Partnership, the
asset’s adjusted basis for U.S. federal income tax purposes, except that the
Carrying Values of all such assets shall be adjusted to equal their respective
fair market values (as reasonably determined by the General Partner) in
accordance with the rules set forth in Treasury Regulations
Section 1.7041(b)(2)(iv)(f), except as otherwise provided herein, immediately
prior to: (a) the date of the acquisition of any additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis capital contribution to the Partnership, (b) the date of the
distribution of more than a de minimis amount of Partnership property (other
than a pro rata distribution) to a Partner, (c) the date of a grant of any
additional interest in the Partnership to any new or existing Partner as
consideration for the provision of services to or for the benefit of the
Partnership, or (d) in connection with the conversion of Class G Interests or
Class H Interests into Class E Units on a Class G Conversion Date or Class H
Conversion Date, the end of the immediately preceding calendar year; provided,
that adjustments pursuant to clauses (a), (b), (c) and (d) above shall be made
only if the General Partner in good faith determines that such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Partners or required by regulations. The Carrying Value of any asset distributed
to any Partner shall be adjusted immediately prior to such distribution to equal
its gross fair market value. The Carrying Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of the asset as
of the date of its contribution thereto. In the case of any asset that has a
Carrying Value that differs from its adjusted tax basis, Carrying Value shall be
adjusted by the amount of depreciation calculated for purposes of the definition
of “Profits and Losses” rather than the amount of depreciation determined for
U.S. federal income tax purposes.
“Cause ” with respect to an ISI Partner who is party to an Employment Letter
Agreement, shall have the meaning set forth therein and, with respect to all
other ISI Partners, the meaning set forth in the Confidentiality, Non
Solicitation and Proprietary Information Agreement between such ISI Partner and
Evercore Partners Services East L.L.C.
“Certificate ” has the meaning set forth in the recitals of this Agreement.
“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the General Partner, filed on August 16, 2006 with the
Secretary of State of the State of Delaware pursuant to the Delaware General
Corporation Law, as such certificate may be amended from time to time.
“Charity” means any organization that is organized and operated for a purpose
described in Section 170(c) of the Code (determined without reference to Code
Section 170(c)(2)(A)) and described in Code Sections 2055(a) and 2522 or any
organization that is organized and operates according to the Mexican Civil Code
for each of the federal entities and is incorporated for the realization of a
common goal, which should not be mainly of an economic nature.
 
“Class” means the classes into which the interests in the Partnership or other
Partnership securities created in accordance with Section 7.01 may be classified
or divided from time to time by the General Partner in its sole discretion
pursuant to the provisions of this Agreement. As of the date of this Agreement
there are Class A Units, Class E Units, Class G Interests and Class H Interests.
Subclasses within a Class shall not be separate Classes for purposes of this
Agreement. For all purposes hereunder and under the Act, only such Classes
expressly established under this Agreement, including by the General Partner in
accordance with this Agreement, shall be deemed to be a class or group of
partnership interests in the Partnership.
“Class A Common Stock” means Class A common stock, par value $0.01 per share, of
the General Partner.
“Class A Units” means the Units of partnership interest in the Partnership
designated as the “Class A Units” herein and having the rights pertaining
thereto as are set forth in this Agreement.
“Class E Units” means the Units of partnership interest in the Partnership
designated as the “Class E Units” herein and having the rights pertaining
thereto as are set forth in this Agreement.
“Class G Catchup Condition” has the meaning provided in Annex A to the Operating
Principles.
“Class G Conversion Date” has the meaning provided in Section 8.03(f) of this
Agreement.
“Class G Conversion Ratio” has the meaning provided in Annex A to the Operating
Principles.
“Class G Interests” means the Interests in the Partnership designated as the
“Class G Interests” herein and having the rights pertaining thereto as are set
forth in this Agreement.

3

--------------------------------------------------------------------------------




“Class H Conversion Date” has the meaning provided in Section 8.03(g) of this
Agreement.
“Class H First Conversion Ratio” has the meaning provided in Annex A to the
Operating Principles.
“Class H Interests” means the Interests in the Partnership designated as the
“Class H Interests” herein and having the rights pertaining thereto as are set
forth in this Agreement.
“Class H Second Conversion Ratio” has the meaning provided in Annex A to the
Operating Principles.
“Class H Threshold EBIT” means (a) with respect to the February 15, 2018 Class H
Conversion Date, the average of the Management Basis EBIT for calendar years
2015, 2016 and 2017; (b) with respect to the February 15, 2019 Class H
Conversion Date, the average of the Management Basis EBIT for calendar years
2016, 2017 and 2018; and (c) with respect to the February 15, 2020 Class H
Conversion Date, the average of the Management Basis EBIT for calendar years
2017, 2018 and 2019.
“Class H Threshold EBIT Margin” means (a) with respect to the February 15, 2018
Class H Conversion Date, the average of the Management Basis EBIT Margin for
calendar years 2015, 2016 and 2017; (b) with respect to the February 15, 2019
Class H Conversion Date, the average of the Management Basis EBIT Margin for
calendar years 2016, 2017 and 2018; and (c) with respect to the February 15,
2020 Class H Conversion Date, the average of the Management Basis EBIT Margin
for calendar years 2017, 2018 and 2019.
“Closing ” has the definition set forth in the Contribution and Exchange
Agreement.
“Closing Date” has the definition set forth in the Contribution and Exchange
Agreement.
“Code ” means the Internal Revenue Code of 1986, as amended from time to time.
“Contingencies ” has the meaning set forth in Section 9.03(a)(i) of this
Agreement.
“Contribution and Exchange Agreement” has the meaning set forth in the recitals
of this Agreement.
“Control ” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
“Credit Amount” has the meaning set forth in Section 4.01(b)(ii) of this
Agreement.
“Creditable Foreign Tax” means a foreign tax paid or accrued for United States
federal income tax purposes by the Partnership, in either case to the extent
that such tax is eligible for credit under Section 901(a) of the Code. A foreign
tax is a creditable foreign tax for these purposes without regard to whether a
partner receiving an allocation of such foreign tax elects to claim a credit for
such amount. This definition is intended to be consistent with the definition of
“creditable foreign tax” in Treasury Regulations Section 1.704-1(b)(4)(viii),
and shall be interpreted consistently therewith.
“Deal Consideration” shall have the meaning set forth in Section 8.01(g) of this
Agreement.
“Disability” means, as to any Person, such Person’s inability to perform in all
material respects his or her duties and responsibilities to the General Partner,
or any of its Affiliates, by reason of a physical or mental disability or
infirmity which inability is reasonably expected to be permanent and has
continued (i) for a period of six consecutive months or (ii) such shorter period
as the General Partner may reasonably determine in good faith.
“Disabling Event” means the General Partner ceasing to be the general partner of
the Partnership pursuant to Section 17-402 of the Act.
“Dissolution Event” has the meaning set forth in Section 9.02 of this Agreement.
“Early Conversion Discount Rate” means the quotient of (a) one, divided by
(b) the sum of one and a market discount rate, as agreed by the Executive
Committee and the Chief Financial Officer of the General Partner, which is 12%
as of the date of this Agreement, applied on an annual compounded basis for each
calendar year or portion thereof during the period from (but excluding) the date
on which Class G Interests or Class H Interests are converted into Class E Units
under Section 8.02(a)(iii) to (and including) the date on which such Class G
Interests or Class H Interests were otherwise scheduled to convert into Class E
Units under Section 8.03.

4

--------------------------------------------------------------------------------




“Early Conversion Ratio” means the Class G Conversion Ratio, in the case of
Class G Interests, or the product of the Class H First Conversion Ratio and the
Class H Second Conversion Ratio, in the case of Class H Interests, multiplied
further by the Early Conversion Discount Rate; provided, that for calendar years
that have not yet been completed as of the relevant conversion date, the
Management Basis EBIT and Management Basis EBIT Margin used for the calculation
of such ratios for such calendar years shall be those set forth in the most
recent Forecast.
“EBIT” has the definition set forth in the Operating Principles.
“Economic Compensation” has the definition set forth in the Operating
Principles.
“Employment Letter Agreement” means an employment offer letter agreement dated
as of the date hereof, by and among an ISI Partner and Evercore Partners
Services East L.L.C.
“Encumbrance ” means any mortgage, claim, lien, encumbrance, conditional sales
or other title retention agreement, right of first refusal, preemptive right,
pledge, option, charge, security interest or other similar interest, easement,
judgment or imperfection of title of any nature whatsoever.
“EST Business” has the definition set forth in the Operating Principles.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Exchange Date” means the first day in the second month of each calendar
quarter, or such other date determined by the General Partner, and communicated
in writing by the General Partner to the Partners holding Class E Units at least
90 calendar days in advance of such date, on which Class E Units may be
exchanged for shares of Class A Common Stock pursuant to Section 8.03(d) of this
Agreement; provided, that there will be at least four Exchange Dates per
calendar year.
“Exchange Transaction” has the meaning set forth in Section 8.03(b) of this
Agreement.
“Executive Committee” has the definition set forth in the Operating Principles.
“Extraordinary Event” has the meaning set forth in Section 4.01(a) of this
Agreement.
“Fair Market Value” shall have the meaning set forth in Section 8.12 of this
Agreement.
“Family Members” of an ISI Partner means such ISI Partner’s or its Related
Person’s spouse, domestic partner, siblings, children, grandchildren, parents
and grandparents, including adoptive and step relationships.
“Family Trust” means, in respect of any Limited Partner, any trust, provided
that (i) such trust is governed by the law of a state of the United States or
Mexico; (ii) any trustee of such trust, during the period in which such trust
holds Units or Interests, is a director or Senior Managing Director-level
employee of the General Partner, the Partnership or any of its subsidiaries;
(iii) the beneficiaries (other than remote contingent beneficiaries) of such
trust are limited to the transferor or its Related Person, the transferor’s or
its Related Person’s spouse, and the ancestors and lineal descendants of the
transferor or its Related Person; and (iv) such trust prohibits distributions of
Units or Interests to the beneficiaries, other than distributions to the
transferor to satisfy required annuity payments. In addition, the Ralph L.
Schlosstein 1998 Long-Term Trust shall be a Family Trust in respect of Ralph L.
Schlosstein.
“Final Tax Amount” has the meaning set forth in Section 4.01(b)(ii) of this
Agreement.
“Fiscal Year” means (i) the period commencing upon the formation of the
Partnership and ending on December 31, 2005 or (ii) any subsequent twelve-month
period commencing on January 1 and ending on December 31.
“Forecast” means the forecast for the EST Business reasonably prepared in a
manner consistent with forecasts prepared as part of the General Partner’s
routine business planning and forecasting process, updated on a quarterly basis
and approved by the Executive Committee and the Chief Financial Officer of the
General Partner (such approvals not to be unreasonably withheld or delayed) that
includes, without limitation, projections of Management Basis EBIT and
Management Basis EBIT Margin at least through calendar year 2019; provided, that
if the Executive Committee and the Chief Financial Officer of the General
Partner are unable to agree on a Forecast, then Forecast shall mean the most
recently preceding Forecast; provided, further, that if no such Forecast exists,
the Forecast shall mean the Annual Budget adjusted by the Inflation Target.

5

--------------------------------------------------------------------------------




“Forfeited Unvested Units” has the meaning set forth in Section 8.02 of this
Agreement.
“Founder ” has the definition set forth in the Contribution and Exchange
Agreement.
“Founder Class E Units” means the Class E Units distributed to the Holding
Partners on the Closing Date in connection with the Contribution and Exchange
Agreement and the liquidation of the Transferor and Management Holdings.
“Founder Class G Interests” means the Class G Interests distributed to the
Holding Partners on the Closing Date in connection with the Contribution and
Exchange Agreement and the liquidation of the Transferor and Management
Holdings.
“Founder Class H Interests” means the Class H Interests distributed to the
Holding Partners on the Closing Date in connection with the Contribution and
Exchange Agreement and the liquidation of the Transferor and Management
Holdings.
“Founding Limited Partner” means each of Mr. Roger C. Altman, Mr. Austin M.
Beutner, Mr. Pedro Aspe, the Roger C. Altman 2005 Grantor Retained Annuity
Trust, Roger C. Altman 1997 Family Limited Partnership, the Austin M. Beutner
2005 Grantor Retained Annuity Trust, A & N Associates, LP, the Beutner Family
2001 Long-Term Trust, the Paspro Trust and Fideicomiso F/147S, Banco Inbursa,
S.A. Institucion de Banco Multiple, Grupo Financiero Imbursa, as Trustee of
Inbrusa Trust F/1475.
“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time.
“General Partner” means Evercore Partners Inc. or any successor general partner
admitted to the Partnership in accordance with the terms of this Agreement.
“Group ” has the meaning set forth in Section 13(d) of the Exchange Act.
“Holder ” has the definition set forth in the Contribution and Exchange
Agreement.
“Holders’ Representative” has the definition set forth in the Contribution and
Exchange Agreement.
 
“Holding” has the definition set forth in the Contribution and Exchange
Agreement.
“Holding II” has the definition set forth in the Contribution and Exchange
Agreement.
“Holding Partner” means Holding, Holding II or any transferee of Units or
Interests of Holding or Holding II in accordance with Section 8.05.
“Incapacity ” means, with respect to any Person, the bankruptcy, dissolution,
termination, entry of an order of incompetence, or the insanity, permanent
disability or death of such Person.
“Incentive Plan” means any equity incentive or similar plan pursuant to which
the General Partner may issue shares of Class A Common Stock from time to time.
“Inflation Target” has the definition set forth in the Operating Principles.
“Initial Allocation” of an ISI Partner means the number of Vested and Unvested
Class E Units, Class G Interests or Class H Interests, as the case may be,
distributed to such ISI Partner on the Closing Date pursuant to the Contribution
and Exchange Agreement (excluding any Units or Interests allocated to such ISI
Partner at Closing pursuant to the last paragraph of Annex A of the Contribution
and Exchange Agreement).
“Interests ” means the Class G Interests, Class H Interests, and any other Class
of equity interests in the Partnership not denominated as “Units” that is
established in accordance with this Agreement, which shall constitute interests
in the Partnership as provided in this Agreement, under the Act and under United
States Tax Law entitling the holders thereof to the relative rights, title and
interests in the profits, losses, deductions and credits of and distributions by
the Partnership at any particular time as set forth in this Agreement, and any
and all other benefits to which a holder thereof may be entitled as a Partner as
provided in this Agreement, together with the obligations of such Partner to
comply with all terms and provisions of this Agreement.
“ISI Partners” means Holding, Holding II and those Holders who were distributed
Class E Units, Class G Interests or Class H Interests under the Contribution and
Exchange Agreement, or any Permitted Transferee of the foregoing that holds
Class E Units, Class G Interests or Class H Interests.

6

--------------------------------------------------------------------------------




“Law ” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Partner, as the case may be.
 
“Limited Partner” means each of the Persons from time to time listed as a
limited partner of the Partnership in the books and records of the Partnership.
“Liquidation Agent” has the meaning set forth in Section 9.03(a) of this
Agreement.
“Management Basis EBIT” has the definition set forth in the Operating
Principles.
“Management Basis EBIT Margin” has the definition set forth in the Operating
Principles.
“Management Basis Net Revenues” has the definition set forth in the Operating
Principles.
“Management Holdings” has the definition set forth in the Contribution and
Exchange Agreement.
“Management Holdings Management Units” has the meaning set forth in the
Contribution and Exchange Agreement.
“Market Price” shall have the meaning set forth in Section 8.12 of this
Agreement.
“Net Taxable Income” has the meaning set forth in Section 4.01(b) of this
Agreement.
“Non-Employed ISI Partner” at any time means an ISI Partner (other than a
Holding Partner) who is not at that time employed by the General Partner, the
Partnership or any of its applicable affiliates.
“Non-Founder Class E Units” means the Class E Units distributed to the ISI
Partners that are not Holding Partners on the Closing Date in accordance with
Annex A of the Contribution and Exchange Agreement and the liquidation of the
Transferor and Management Holdings.
“Non-Founder Class G Interests” means the Class G Interests distributed to the
ISI Partners that are not Holding Partners on the Closing Date in accordance
with Annex A of the Contribution and Exchange Agreement and the liquidation of
the Transferor and Management Holdings.
“Non-Founder Class H Interests” means the Class H Interests distributed to the
ISI Partners that are not Holding Partners on the Closing Date in accordance
with Annex A of the Contribution and Exchange Agreement and the liquidation of
the Transferor and Management Holdings.
 
“Non-Founding Limited Partner” means each Limited Partner other than the
Founding Partners.
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a Fiscal Year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that fiscal year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).
“Operating Income” means, for each Fiscal Year or other period, the Profits and
Losses of the Partnership as defined in this Agreement computed without regard
to clause (d) of such definition.
“Operating Principles” means the Operating Principles attached as Annex H to the
Contribution and Exchange Agreement.
“Original Agreement” has the meaning set forth in the recitals of this
Agreement.
“Partners ” means, at any time, each person listed as a partner of the
Partnership (including the General Partner) on the books and records of the
Partnership, in each case for so long as he, she or it remains a partner of the
Partnership as provided hereunder.
“Partnership” has the meaning set forth in the preamble of this Agreement.
“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).



7

--------------------------------------------------------------------------------




“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations
Section 1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result
if such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulations Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).
“Permitted Transferee” has the meaning set forth in Section 8.05 of this
Agreement.
“Person ” means any individual, corporation, partnership, limited partnership,
limited liability company, limited company, joint venture, trust, unincorporated
or governmental organization or any agency or political subdivision thereof.
“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Partnership, or particular items thereof, determined in
accordance with the accounting method used by the Partnership for U.S. federal
income tax purposes with the following adjustments: (a) all items of income,
gain, loss or deduction allocated pursuant to Section 5.05 shall not be taken
into account in computing such taxable income or loss; (b) any income of the
Partnership that is exempt from U.S. federal income taxation and not otherwise
taken into account in computing Profits and Losses shall be added to such
taxable income or loss; (c) if the Carrying Value of any asset differs from its
adjusted tax basis for U.S. federal income tax purposes, any gain or loss
resulting from a disposition of such asset shall be calculated with reference to
such Carrying Value; (d) upon an adjustment to the Carrying Value (other than an
adjustment in respect of depreciation) of any asset, pursuant to the definition
of Carrying Value, the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (e) if the Carrying Value of any
asset differs from its adjusted tax basis for U.S. federal income tax purposes,
the amount of depreciation, amortization or cost recovery deductions with
respect to such asset for purposes of determining Profits and Losses, if any,
shall be an amount which bears the same ratio to such Carrying Value as the U.S.
federal income tax depreciation, amortization or other cost recovery deductions
bears to such adjusted tax basis (provided, that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction is zero, the General
Partner may use any reasonable method for purposes of determining depreciation,
amortization or other cost recovery deductions in calculating Profits and
Losses); and (f) except for items in (a) above, any expenditures of the
Partnership not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing Profits and
Losses pursuant to this definition shall be treated as deductible items.
“Qualifying Termination” has the meaning provided in Section 8.02(a)(iii) of
this Agreement.
“Reduction Number” has the meaning set forth in Section 4.01(c)(ii) of this
Agreement.
“Related Person” means, with respect to any Limited Partner that holds Units or
Interests by virtue of being a Family Trust or Family Member (or other permitted
transferee or holding entity of Units or Interests hereunder) of a natural
person that is an employee of or service provider to the Partnership or its
Affiliate, such natural person. For the avoidance of doubt, as of the date
hereof, the Founder is a Related Person of each of Holding and Holding II.
“Revenues” has the definition set forth in the Operating Principles.
“Restriction Alternative Consideration Amount” has the meaning provided in
Section 8.03(h) of this Agreement.
“RLS Employment Agreement” means the Employment Agreement made as of May 21,
2009 by and between Evercore Partners Inc., Evercore LP and Ralph L.
Schlosstein.
“RLS Investors” means Ralph L. Schlosstein and the Ralph L. Schlosstein 1998
Long-Term Trust.
 
“RLS Subscription Agreement” means the Subscription Agreement made as of May 21,
2009, by and among Evercore LP, Evercore Partners Inc., Ralph L. Schlosstein and
Jane Hartley, as the Trustee of the Ralph L. Schlosstein 1998 Long-Term Trust.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Shortfall ” has the meaning set forth in Section 4.01(c)(ii) of this Agreement.
“Tax Advances” has the meaning set forth in Section 5.07 of this Agreement.
“Tax Amount” has the meaning set forth in Section 4.01(b) of this Agreement.
“Tax Distributions” has the meaning set forth in Section 4.01(b) of this
Agreement.
“Tax Matters Partner” has the meaning set forth in Section 5.08 of this
Agreement.

8

--------------------------------------------------------------------------------




“Total Class A and E Percentage Interest” means, with respect to any Partner,
the quotient obtained by dividing the number of Class A Units and Class E Units
(vested or unvested) then owned by such Partner by the number of Class A Units
and Class E Units (vested or unvested) then owned by all Partners.
“Total Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Units and Interests (vested or unvested) then
owned by such Partner by the number of Units and Interests (vested or unvested)
then owned by all Partners.
“Transfer” means, in respect of any Unit or Interests, property or other asset,
any sale, assignment, transfer, distribution or other disposition thereof,
whether voluntarily or by operation of Law, including, without limitation, the
exchange of any Unit or Interest for any other security.
“Transferred Company” has the meaning set forth in the Contribution and Exchange
Agreement.
“Transferee ” means any Person that is a transferee of a Partner’s interest in
the Partnership, or part thereof.
“Transferor ” has the definition set forth in the Contribution and Exchange
Agreement.
“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
 
“Units” means the Class A Units, Class E Units, and any other Class of interests
in the Partnership denominated as “Units” that is established in accordance with
this Agreement, which shall constitute interests in the Partnership as provided
in this Agreement and under the Act, entitling the holders thereof to the
relative rights, title and interests in the profits, losses, deductions and
credits of the Partnership at any particular time as set forth in this
Agreement, and any and all other benefits to which a holder thereof may be
entitled as a Partner as provided in this Agreement, together with the
obligations of such Partner to comply with all terms and provisions of this
Agreement.
“Unvested Class E Units” means those Class E Units that have not vested in
accordance with their terms.
“Unvested Class G Interests” means those Class G Interests that have not vested
in accordance with their terms.
“Unvested Class H Interests” means those Class H Interests that have not vested
in accordance with their terms.
“Unvested Interests” means those Interests that have not vested in accordance
with their terms.
“Unvested Units” means those Units that have not vested in accordance with their
terms.
“Vested Class E Units” means those Class E Units that have vested in accordance
with their terms.
“Vested Class G Interests” means those Class G Interests that have vested in
accordance with their terms.
“Vested Class H Interests” means those Class H Interests that have vested in
accordance with their terms.
“Vested Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Vested Units and Vested Interests then owned
by such Partner by the number of Vested Units and Vested Interests then owned by
all Partners.
“Vested Interests” means those Interests that have vested in accordance with
their terms.
“Vested Units” means those Units that have vested in accordance with their
terms.
 
    

9

--------------------------------------------------------------------------------




ARTICLE II
FORMATION, TERM, PURPOSE AND POWERS
Section 2.01 Formation. The Partnership was formed as a limited partnership
under the provisions of the Act by the filing on May 12, 2006 of the Certificate
with the Secretary of State of the State of Delaware. If requested by the
General Partner, the Limited Partners shall promptly execute all certificates
and other documents consistent with the terms of this Agreement necessary for
the General Partner to accomplish all filing, recording, publishing and other
acts as may be appropriate to comply with all requirements for (a) the formation
and operation of a limited partnership under the laws of the State of Delaware,
(b) if the General Partner deems it advisable, the operation of the Partnership
as a limited partnership, or partnership in which the Limited Partners have
limited liability, in all jurisdictions where the Partnership proposes to
operate and (c) all other filings required to be made by the Partnership.
Section 2.02 Name. The name of the Partnership shall be, and the business of the
Partnership shall be conducted under the name of, Evercore LP.
Section 2.03 Term. The term of the Partnership commenced on the date of the
filing of the Certificate, and the term shall continue for a term as set forth
in the Certificate, subject to the provisions set forth in Article IX and
applicable Law. The existence of the Partnership as a separate legal entity
shall continue until cancellation of the Certificate in the manner required by
the Act.
Section 2.04 Offices. The Partnership may have offices at such places within or
without the State of Delaware as the General Partner from time to time may
select.
Section 2.05 Agent for Service of Process. The Partnership’s registered agent
for service of process in the State of Delaware shall be as set forth in the
Certificate, as the same may be amended by the General Partner from time to
time.
Section 2.06 Business Purpose. The Partnership was formed for the object and
purpose of, and the nature of the business to be conducted by the Partnership
is, engaging in any lawful act or activity for which limited partnerships may be
formed under the Act.
Section 2.07 Powers of the Partnership. Subject to the limitations set forth in
this Agreement, the Partnership will possess and may exercise all of the powers
and privileges granted to it by the Act, by any other Law or this Agreement,
together with all powers incidental thereto, so far as such powers are necessary
or convenient to the conduct, promotion or attainment of the purpose of the
Partnership set forth in Section 2.06.
Section 2.08 Partners; Admission of New Partners. Each of the Persons identified
as Partners of the Partnership in the books and records of the Partnership, as
the same may be amended from time to time in accordance with this Agreement, by
virtue of the execution of this Agreement, are admitted as Partners of the
Partnership. The rights, duties and
liabilities of the Partners shall be as provided in the Act, except as is
otherwise expressly provided herein, and the Partners consent to the variation
of such rights, duties and liabilities as provided herein. Subject to
Section 8.10 with respect to substitute Limited Partners, a Person may be
admitted from time to time as a new Limited Partner with the written consent of
the General Partner. Each new Limited Partner shall execute and deliver to the
General Partner an appropriate supplement to this Agreement pursuant to which
the new Limited Partner agrees to be bound by the terms and conditions of the
Agreement, as it may be amended from time to time.
Section 2.09 Withdrawal. No Partner shall have the right to withdraw as a
Partner of the Partnership other than following the Transfer of all Units or
Interests owned by such Partner in accordance with Article VIII; provided,
however, that a new General Partner or substitute General Partner may be
admitted to the Partnership in accordance with Section 8.09.

10

--------------------------------------------------------------------------------




ARTICLE III
MANAGEMENT
Section 3.01 General Partner.
(a) The business, property and affairs of the Partnership shall be managed under
the sole, absolute and exclusive direction of the General Partner, which may
from time to time delegate authority to officers or to others to act on behalf
of the Partnership.
(b) Without limiting the foregoing provisions of this Section 3.01, the General
Partner shall have the general power to manage or cause the management of the
Partnership, which may be delegated to officers of the Partnership, including,
without limitation, the following powers:
(i) to develop and prepare a business plan each year which will set forth the
operating goals and plans for the Partnership;
(ii) to execute and deliver or to authorize the execution and delivery of
contracts, deeds, leases, licenses, instruments of transfer and other documents
on behalf of the Partnership;
(iii) to employ, retain, consult with and dismiss personnel;
(iv) to establish and enforce limits of authority and internal controls with
respect to all personnel and functions;
(v) to engage attorneys, consultants and accountants for the Partnership;
(vi) to develop or cause to be developed accounting procedures for the
maintenance of the Partnership’s books of account; and
 
(vii) to do all such other acts as shall be authorized in this Agreement or by
the Partners in writing from time to time.
(c) If the General Partner is an entity, it shall be organized under the laws of
the United States or any political subdivision thereof. If the General Partner
is an individual, it shall be a citizen of the United States.
Section 3.02 Management of the EST Business. The General Partner shall cause the
Partnership to conduct the EST Business in accordance with the Operating
Principles from the date of this Agreement until the last day on which the Class
E Units, the Class G Interests or the Class H Interests become vested pursuant
to the terms of this Agreement.
Section 3.03 Compensation. The General Partner shall not be entitled to any
compensation for services rendered to the Partnership in its capacity as General
Partner.
Section 3.04 Expenses. The Partnership shall bear and/or reimburse the General
Partner for any expenses incurred by the General Partner.
Section 3.05 Officers. Subject to the direction of the General Partner, the
day-to-day administration of the business of the Partnership may be carried out
by employees and agents who may be designated as officers by the General
Partner, with titles including but not limited to “chief executive officer,”
“president,” “vice president,” “treasurer,” “assistant treasurer,” “secretary,”
“assistant secretary,” “general manager,” “senior managing director,” “managing
director,” “general counsel,” “director” and “chief financial officer,” as and
to the extent authorized by the General Partner. The officers of the Partnership
shall have such titles and powers and perform such duties as shall be determined
from time to time by the General Partner and otherwise as shall customarily
pertain to such offices. Any number of offices may be held by the same person.
All officers shall be subject to the supervision and direction of the General
Partner and may be removed from such office by the General Partner and the
authority, duties or responsibilities of any officer of the Partnership may be
suspended by the General Partner from time to time, in each case in the sole
discretion of the General Partner.
Section 3.06 Authority of Partners. No Limited Partner, in its capacity as such,
shall participate in or have any control over the business of the Partnership.
Except as expressly provided herein, the Units and Interests do not confer any
rights upon the Limited Partners to participate in the conduct, control or
management of the business of the Partnership described in this Agreement, which
conduct, control and management shall be vested exclusively in the General
Partner. In all matters relating to or arising out of the conduct of the
operation of the Partnership, the decision of the General Partner shall be the
decision of the Partnership. Except as required or permitted by Law, or
expressly provided in the ultimate sentence of this Section 3.06 or by separate
agreement with the Partnership, no Partner who is not also a General Partner
(and acting in such capacity) shall take any part in the management or control
of the operation or business of the Partnership in its capacity as a Partner,
nor shall any Partner who is not also a General Partner (and acting in such
capacity) have any right, authority or power to act for or on behalf of or bind
the Partnership in his or its capacity as a Partner in any respect or

11

--------------------------------------------------------------------------------




assume any obligation or responsibility of the Partnership or of any other
Partner. Notwithstanding the foregoing, the Partnership may employ one or more
Partners from time to time, and such Partners, in their capacity as employees of
the Partnership, may take part in the control and management of the business of
the Partnership to the extent such authority and power to act for or on behalf
of the Partnership has been delegated to them by the General Partner.
Section 3.07 Action by Written Consent. Any action required or permitted to be
taken by the Partners pursuant to this Agreement shall be taken if all Partners
whose consent is required consent thereto in writing.
ARTICLE IV
DISTRIBUTIONS
Section 4.01 Distributions.
(a) The General Partner, in its discretion, may authorize distributions by the
Partnership to the Partners in accordance with the following provisions: (i) to
the extent distributions are not attributable to an Extraordinary Event, to
Partners holding Class A Units or Class E Units, which distributions shall be
made pro rata in accordance with the Partners’ respective Total Class A and E
Percentage Interests, (ii) to the extent distributions are attributable to a
refinancing, recapitalization or other restructuring transaction or a merger
(each, an “Extraordinary Event”) to all Partners that shall be made pro rata in
accordance with the Partners’ respective Total Percentage Interests. For the
avoidance of doubt, cash distributions of the Partnership that are not related
to a refinancing, recapitalization, or other restructuring transaction or a
merger shall not be considered an Extraordinary Event, and (iii) any
distribution permitted pursuant to clauses (i) and (ii) shall be made to all
applicable Units and Interests, whether or not such Units or Interests are
Vested Units or Vested Interests; provided, however, that distributable amounts
(including to the extent attributable to an Extraordinary Event) made pursuant
to this Section 4.01(a), but for the avoidance of doubt, not distributions
pursuant to Section 4.01(b) or Section 4.01(c), with respect to any Unvested
Unit or Unvested Interest shall be held in reserve by the Partnership until such
Unvested Unit or Unvested Interest becomes a Vested Unit or Vested Interest
pursuant to this Agreement, at which time the distributable amounts held in
reserve for such Unit or Interest shall be distributed to the holder of such
Unit or Interest.
(b) (i) In addition to the foregoing, if the General Partner reasonably
determines that the taxable income of the Partnership for a Fiscal Year will
give rise to taxable income for the Partners (“Net Taxable Income”), the General
Partner shall cause the Partnership to distribute Available Cash for purposes of
allowing Partners to fund their respective income tax liabilities (the “Tax
Distributions”), provided that distributions pursuant to Section 4.04 and
allocations pursuant to Section 5.04 related to such distributions shall not be
taken into account for purposes of this Section 4.01(b). The Tax Distributions
payable to each such Partner with respect to any Fiscal Year shall be computed
based upon the General Partner’s estimate of the Net Taxable Income allocated to
such Partner multiplied by the Assumed Tax Rate (the “Tax Amount”). For purposes
of computing the Tax Amount, the effect of any benefit to a Partner under
Section 743(b) of the Code or any allocation of income or gain under
Section 704(c) of the Code will be ignored. For the avoidance of doubt, Tax
Distributions shall be computed taking into account the effect of any elections
made pursuant to section 83(b) of the Code and accordingly shall be made in
respect of both Vested and Unvested Class E Units, Class G Interests and Class H
Interests.
(i) Tax Distributions shall be calculated and paid no later than one day prior
to each quarterly due date for the payment by corporations of estimated taxes
under the Code in the following manner (A) for the first quarterly period, 25%
of the Tax Amount, (B) for the second quarterly period, 50% of the Tax Amount,
less the prior Tax Distributions for the Fiscal Year, (C) for the third
quarterly period, 75% of the Tax Amount, less the prior Tax Distributions for
the Fiscal Year and (D) for the fourth quarterly period, 100% of the Tax Amount,
less the prior Tax Distributions for the Fiscal Year. Following each Fiscal
Year, and no later than one day prior to the due date for the payment by
corporations of income taxes for such Fiscal Year, the General Partner shall
make an amended calculation of the Tax Amount for such Fiscal Year (the “Amended
Tax Amount”), and shall cause the Partnership to distribute a Tax Distribution,
out of Available Cash, to the extent that the Amended Tax Amount so calculated
exceeds the cumulative Tax Distributions previously made by the Partnership in
respect of such Fiscal Year. If the Amended Tax Amount is less than the
cumulative Tax Distributions previously made by the Partnership in respect of
the relevant Fiscal Year, then the difference (the “Credit Amount”) shall be
applied against, and shall reduce, the amount of Tax Distributions made to the
Partners for subsequent Fiscal Years. Within 30 days following the date on which
the Partnership files a tax return on Form 1065, the General Partner shall make
a final calculation of the Tax Amount of such Fiscal Year (the “Final Tax
Amount”) and shall cause the Partnership to distribute a Tax Distribution, out
of Available Cash, to the extent that the Final Tax Amount so calculated exceeds
the Amended Tax Amount. If the Final Tax Amount is less than the Amended Tax
Amount in respect of the relevant Fiscal Year, then the difference (“Additional
Credit Amount”) shall be applied against, and shall reduce, the amount of Tax
Distributions made to the Partners for subsequent Fiscal Years. Any Credit
Amount and Additional Credit Amount applied against future Tax Distributions
shall be treated as an amount actually distributed pursuant to this
Section 4.01(b) for purposes of the computations herein.

12

--------------------------------------------------------------------------------




(c) (i) Each ISI Partner shall be entitled to additional distributions in an
amount equal to the taxable income allocated to such Partner under
Section 704(c) of the Code multiplied by the Assumed Tax Rate (an “Additional
Tax Distribution”). Such distributions shall be made at the times and in
accordance with the principles specified in Section 4.01(b). To the extent that
a Partner has received Additional Tax Distributions, the Partnership shall
reduce the amount of the next succeeding distribution or distributions that
would otherwise have been made to such Partner, pursuant to Section 4.01(a)
(but, for avoidance of doubt, not Section 4.01(b) or Section 4.01(c)), or, if
such distributions are not sufficient for such purpose, the distributions
otherwise payable to such Partner pursuant to Section 9.03(a)(ii) until the
cumulative amount of such reductions with respect to such Partner is equal to
cumulative amount of Additional Tax Distributions with respect to such Partner.
For all purposes of this Agreement other than this Section 4.01(c), the amount
of any reductions pursuant to the preceding sentence shall be treated as having
been received as distributions by the applicable Partner with respect to the
Unit or Interest with respect to which a distribution was made pursuant to this
Section 4.01(c).
(ii) To the extent that cumulative reductions pursuant to Section 4.01(c)(i)
with respect to any Partner are less than the cumulative amount of Additional
Tax Distributions with respect to such Partner on the date any Units would
otherwise be exchanged by such Partner for Class A Common Stock (a “Shortfall”),
then the number of shares of Class A Common Stock into which such Units would
otherwise be exchanged shall be reduced by a number of shares of Class A Common
Stock whose fair market value is equal to any remaining Shortfall on such date
(such number of shares of Class A Stock, as applicable, the “Reduction Number”).
A number of Units that would otherwise be exchangeable on such date equal to the
Reduction Number shall be cancelled for no consideration. In the event that a
Partner would be entitled to fractional shares of Class A Common Stock as a
result of this Section 4.01(c)(ii), such fractional shares may be settled in
cash at the election of the General Partner. When a Shortfall is reduced
pursuant to this Section 4.01(c)(ii), it shall be treated as having reduced the
amount of any remaining Additional Tax Distributions pursuant to
Section 4.01(c)(i). For purposes of this Section 4.01(c), references to a
“Partner” shall include Permitted Transferees of such Partner.
Section 4.02 Liquidation Distribution. Distributions made upon liquidation of
the Partnership shall be made as provided in Section 9.03.
Section 4.03 Limitations on Distribution. Notwithstanding any provision to the
contrary contained in this Agreement, the General Partner shall not make a
Partnership distribution to any Partner if such distribution would violate
Section 17-607 of the Act or other applicable Law.
Section 4.04 Other Distributions. Distributions to any Partner pursuant to any
services arrangement shall be deemed to be with respect to such Partner’s
interests in the Partnership for U.S. federal income tax purposes.
ARTICLE V
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS;
TAX MATTERS
Section 5.01 Initial Capital Contributions. The Partners have made, on or prior
to the effective date hereof, Capital Contributions and have acquired the number
of Units, Interests or other equity interests as specified in the books and
records of the Partnership. The aggregate amount of the initial Capital
Contributions made with respect to the Units and Interests held by the ISI
Partners and the Capital Accounts of the ISI Partners as of the effective date
hereof is set forth on Schedule A.
 
Section 5.02 No Additional Capital Contributions. Except as otherwise provided
in this Article V or Article VII, no Partner shall be required to make
additional Capital Contributions to the Partnership without the consent of such
Partner or permitted to make additional capital contributions to the Partnership
without the consent of the General Partner.
Section 5.03 Capital Accounts. A separate capital account (a “Capital Account”)
shall be established and maintained for each Partner in accordance with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv). The Capital
Account of each Partner shall be credited with such Partner’s Capital
Contributions, if any, all Profits allocated to such Partner pursuant to
Section 5.04 and any items of income or gain which are specially allocated
pursuant to Section 5.05; and shall be debited with all Losses allocated to such
Partner pursuant to Section 5.04, any items of loss or deduction of the
Partnership specially allocated to such Partner pursuant to Section 5.05, and
all cash and the Carrying Value of any property (net of liabilities assumed by
such Partner and the liabilities to which such property is subject) distributed
by the Partnership to such Partner. Any references in any section of this
Agreement to the Capital Account of a Partner shall be deemed to refer to such
Capital Account as the same may be credited or debited from time to time as set
forth above. In the event of any transfer of any interest in the Partnership in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.

13

--------------------------------------------------------------------------------




Section 5.04 Allocations of Profits and Losses. Except as otherwise provided in
this Agreement, Profits and Losses (and, to the extent necessary, individual
items of income, gain or loss or deduction of the Partnership) shall be
allocated in a manner such that the Capital Account of each Partner after giving
effect to the Special Allocations set forth in Section 5.05 is, as nearly as
possible, equal (proportionately) to (a) the distributions that would be made
pursuant to Article IV if the Partnership were dissolved, its affairs wound up
and its assets sold for cash equal to their Carrying Value, all Partnership
liabilities were satisfied (limited with respect to each non-recourse liability
to the Carrying Value of the assets securing such liability) and the net assets
of the Partnership were distributed to the Partners pursuant to this Agreement,
minus (b) such Partner’s share of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, computed immediately prior to the hypothetical
sale of assets. For purposes of this Article V, each Unvested Unit shall be
treated as a Vested Unit. For avoidance of doubt, for purposes of applying this
Section 5.04 the hypothetical sale of assets described in this Section 5.04
shall not be treated as an Extraordinary Event unless, and then only to the
extent, that an Extraordinary Event otherwise actually occurs. It is expected
that Partners shall not receive allocations of Profit and Loss in respect of
general operating activities in respect of Class G Interests and Class H
Interests, except to the extent provided in Section 5.05(h) and it is intended
that these provisions are interpreted in a manner consistent therewith.
 
Section 5.05 Special Allocations. Notwithstanding any other provision in this
Article V:
(a) Minimum Gain Chargeback. If there is a net decrease in Partnership Minimum
Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Partnership taxable year, the Partners shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to their respective shares of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f). This Section 5.05(a) is intended
to comply with the minimum gain chargeback requirements in such Treasury
Regulations Sections and shall be interpreted consistently therewith; including
that no chargeback shall be required to the extent of the exceptions provided in
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).
(b) Qualified Income Offset. If any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the deficit balance in such Partner’s Adjusted Capital
Account Balance created by such adjustments, allocations or distributions as
promptly as possible; provided, that an allocation pursuant to this
Section 5.05(b) shall be made only to the extent that a Partner would have a
deficit Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.05(b) were not in this Agreement. This Section 5.05(b) is intended to
comply with the “qualified income offset” requirement of the Code and shall be
interpreted consistently therewith.
(c) Gross Income Allocation. If any Partner has a deficit Capital Account at the
end of any Fiscal Year which is in excess of the sum of (i) the amount such
Partner is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Partner is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be specially
allocated items of Partnership income and gain in the amount of such excess as
quickly as possible; provided, that an allocation pursuant to this
Section 5.05(c) shall be made only if and to the extent that a Partner would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article V have been tentatively made as if Section 5.05(b)
and this Section 5.05(c) were not in this Agreement.
(d) Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Partners in accordance with their respective Total Percentage Interests.
(e) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated to the Partner who bears the economic risk of
loss with respect to the liability to which such Partner Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).
(f) Creditable Foreign Taxes. Creditable Foreign Taxes for any taxable period
attributable to the Partnership, or an entity owned directly or indirectly by
the Partnership, shall be allocated to the Partners in proportion to the
partners’ distributive shares of income (including income allocated pursuant to
Section 704(c) of the Code) to which the Creditable Foreign Tax relates (under
principles of Treasury Regulations Section 1.904-6). The provisions of this
Section 5.05(f) are intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(4)(viii), and shall be interpreted consistently
therewith.
(g) Ameliorative Allocations. Any special allocations of income or gain pursuant
to Sections 5.05(b) or 5.05(c) hereof shall be taken into account in computing
subsequent allocations pursuant to Section 5.04 and this Section 5.05(g), so
that the net amount of any items so allocated and all other items allocated to
each Partner shall, to the extent possible, be equal to the net amount that
would have been allocated to each Partner if such allocations pursuant to
Sections 5.05(b) or 5.05(c) had not occurred.

14

--------------------------------------------------------------------------------




(h) Allocation of Operating Income. If any Partner receives a distribution
described in Section 4.04 for a Fiscal Year, then such Partner shall be
allocated Operating Income in such Fiscal Year in an amount equal to the amount
of such distribution. If the Partnership’s Operating Income for a Fiscal Year is
less than the total distributions described in Section 4.04 for such Fiscal
Year, the Partnership shall allocate items of gross income that are included in
Operating Income in lieu of Operating Income for purposes of this subsection.
Section 5.06 Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Partnership shall be allocated among the
Partners in the same manner as the corresponding items of Profits and Losses and
specially allocated items are allocated for Capital Account purposes; provided,
that in the case of any asset the Carrying Value of which differs from its
adjusted tax basis for U.S. federal income tax purposes, income, gain, loss and
deduction with respect to such asset shall be allocated solely for income tax
purposes in accordance with the principles of Sections 704(b) and (c) of the
Code (in any manner determined by the General Partner and permitted by the Code
and Treasury Regulations) so as to take account of the difference between
Carrying Value and adjusted basis of such asset; provided, further, that the
Partnership shall use the traditional method (as such term is defined in Treas.
Reg. section 1.704-3(b)(1)) for all Section 704(c) allocations and “reverse
Section 704(c) allocations”.
Section 5.07 Tax Advances. To the extent the Partnership reasonably believes
that it is required by law to withhold or to make tax payments on behalf of or
with respect to any Partner or the Partnership is subjected to tax itself by
reason of the status of any Partner (“Tax Advances”), the General Partner may
withhold such amounts and make such tax payments as so required. All Tax
Advances made on behalf of a Partner shall be repaid by reducing the amount of
the current or next succeeding distribution or distributions which would
otherwise have been made to such Partner or, if such distributions are not
sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Partner. For all purposes of this Agreement such
Partner shall be treated as having received the amount of the distribution that
is equal to the Tax Advance. Each Partner hereby agrees to indemnify and hold
harmless the Partnership and the other Partners from and against any liability
(including, without limitation, any liability for taxes, penalties, additions to
tax or interest other than any penalties, additions to tax or interest imposed
as a result of the Partnership’s failure to withhold or make a tax payment on
behalf of such Partner which withholding or payment is required pursuant to
applicable law but only to the extent amounts sufficient to pay such taxes were
not timely distributed to the Partner pursuant to Section 4.01(b)) with respect
to income attributable to or distributions or other payments to such Partner.
Section 5.08 Tax Matters. The General Partner shall be the initial “tax matters
partner” within the meaning of Section 6231(a)(7) of the Code (the “Tax Matters
Partner”). The Partnership shall file as a partnership for federal, state and
local income tax purposes, except where otherwise required by Law. All elections
required or permitted to be made by the Partnership, and all other tax decisions
and determinations relating to federal, state or local tax matters of the
Partnership, shall be made by the Tax Matters Partner, in consultation with the
Partnership’s attorneys and/or accountants. Subject to the Contribution and
Exchange Agreement and the Operating Principles, tax audits, controversies and
litigations shall be conducted under the direction of the Tax Matters Partner.
Subject to the Contribution and Exchange Agreement and the Operating Principles,
the Tax Matters Partner shall keep the other Partners reasonably informed as to
any tax actions, examinations or proceedings relating to the Partnership and
shall submit to the other Partners, for their review and comment, any settlement
or compromise offer with respect to any disputed item of income, gain, loss,
deduction or credit of the Partnership. As soon as reasonably practicable after
the end of each Fiscal Year, the Partnership shall send to each Partner a copy
of U.S. Internal Revenue Service Schedule K-1, and any comparable statements
required by applicable state or local income tax Law, with respect to such
Fiscal Year. The Partnership also shall provide the Partners with such other
information as may be reasonably requested for purposes of allowing the Partners
to prepare and file their own tax returns. The General Partner shall file (or
cause to be filed) an election pursuant to Section 754 for the Partnership and
each of the other entities treated as a partnership for U.S. federal income tax
purposes in which it is the General Partner for the year in which a qualifying
transfer or disposition occurs.
Section 5.09 Other Allocation Provisions. Certain of the foregoing provisions
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such regulations. Sections 5.03, 5.04 and Section 5.05 may be amended at
any time by the General Partner if necessary, in the opinion of the
Partnership’s tax advisor, to comply with such regulations, so long as any such
amendment does not materially change the relative economic interests of the
Partners.
Section 5.10 Section 83(b) Election. Each ISI Partner to whom Unvested Class E
Units, Unvested Class G Interests and Unvested Class H Interests are issued
shall timely file an election under Section 83(b) of the Code, in respect of
such Unvested Class E Units, Unvested Class G Interests and Unvested Class H
Interests, as applicable, and shall provide a copy of such election to the
Partnership, within thirty (30) days after the date of such election.
 

15

--------------------------------------------------------------------------------




ARTICLE VI
BOOKS AND RECORDS; REPORTS
Section 6.01 Books and Records. At all times during the continuance of the
Partnership, the Partnership shall prepare and maintain separate books of
account for the Partnership in accordance with GAAP.
(a) The Partnership shall keep at its principal office the following:
(i) a current list of the full name and the last known street address of each
Partner;
(ii) a copy of the Certificate and this Agreement and all amendments thereto;
(iii) copies of the Partnership’s federal, state and local income tax returns
and reports, if any, for the three most recent years; and
(iv) copies of any financial statements, if any, of the Partnership for the six
most recent Fiscal Years.
(b) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner determines in its sole discretion,
(i) any information that the General Partner reasonably believes to be in the
nature of trade secrets or (ii) other information the disclosure of which the
General Partner believes is not in the best interests of the Partnership, could
damage the Partnership or its business or that the Partnership is required by
law or by agreement with any third party to keep confidential.
ARTICLE VII
PARTNERSHIP UNITS
Section 7.01 Partnership Interests. Interests in the Partnership shall be
represented by Units, Interests, such other Class or Classes of equity interests
in the Partnership, or such other Partnership securities, as the General Partner
may establish in its sole discretion in accordance with the terms hereof. As of
the date of this Agreement, there are Class A Units, Class E Units, Class G
Interests, and Class H Interests outstanding. The General Partner may establish
other Classes of Units, Interests, other equity interests in the Partnership or
other Partnership securities from time to time in accordance with such
procedures and subject to such conditions and restrictions and with such rights,
obligations, powers, designations, preferences and other terms, which may be
senior to any then existing or future Classes of Units, Interests, other equity
interests in the Partnership or other Partnership securities, as the General
Partner shall determine from time to time in its sole discretion, without the
vote or consent of any Limited Partner or any other Person, including (i) the
right of such Units, Interests, other equity interests or other Partnership
securities to share in Profits and Losses or items thereof; (ii) the right of
such Units, Interests, other equity interests or other Partnership securities to
share in Partnership distributions; (iii) the rights of such Units, Interests,
other equity interests or other Partnership securities upon dissolution and
liquidation of the Partnership; (iv) whether, and the terms and conditions upon
which, the Partnership may or shall be required to redeem such Units, Interests
or other equity interests or other Partnership securities (including sinking
fund provisions); (v) whether such Units, Interests or other equity interests or
other Partnership securities are issued with the privilege of conversion or
exchange and, if so, the terms and conditions of such conversion or exchange;
(vi) the terms and conditions upon which such Units, Interests or other equity
interests or other Partnership securities will be issued, evidenced by
certificates and assigned or transferred; (vii) the method for determining the
Total Percentage Interest or Vested Percentage Interest as to such Units,
Interests or other equity interests or other Partnership securities; (viii) the
terms and conditions of the issuance of such Units, Interests or other equity
interests or other Partnership securities; and (ix) the right, if any, of the
holder of such Units, Interests or other equity interests or other Partnership
securities to vote on Partnership matters, including matters relating to the
relative designations, preferences, rights, powers and duties of such Units,
Interests or other equity interests or other Partnership securities. The General
Partner, without the vote or consent of any Limited Partner or any other Person,
is authorized (i) to issue any Units, Interests, other equity interests in the
Partnership or other Partnership securities of any such newly established Class
or any existing Class and (ii) to amend this Agreement to reflect the creation
of any such new Class, the issuance of Units, Interests, other equity interests
in the Partnership or other Partnership securities associated with such Class,
and the admission of any Person as a Limited Partner which has received Units,
Interests or other equity interests of any such Class, in accordance with
Sections 2.08, 8.09 and Section 11.12(a). Except as expressly provided in this
Agreement to the contrary, any reference to “Units” shall include the Class A
Units, Class E Units and any other Classes of Units that may be established in
accordance with this Agreement, and any reference to “Interests” shall include
the Class G Interests, the Class H Interests and any other Classes of Interests
that may be established in accordance with this Agreement. All Units or
Interests of a particular Class shall have identical rights in all respects as
all other Units or Interests of such Class, except, in each case, as otherwise
specified in this Agreement.

16

--------------------------------------------------------------------------------




Section 7.02 Register. The register of the Partnership shall be the definitive
record of ownership of each Unit and Interest and all relevant information with
respect to each Partner. Unless the General Partner shall determine otherwise,
Units and Interests shall be uncertificated and recorded in the books and
records of the Partnership.
Section 7.03 Splits, Distributions and Reclassifications. The Partnership shall
not in any manner subdivide (by any Unit or Interest split, Unit or Interest
distribution, reclassification, recapitalization or otherwise) or combine (by
reverse Unit or Interest split, reclassification, recapitalization or otherwise)
the outstanding Class A Units, Class E Units, Class G Interests or Class H
Interests unless an identical event is occurring with respect to the Class A
Common Stock, in which event the Class A Units, Class E Units, Class G Interests
and Class H Interests shall be subdivided or combined concurrently with and in
the same manner as
the Class A Common Stock. For the avoidance of doubt, this Section 7.03 shall
operate in a manner that is without duplication of any distribution in respect
of an Extraordinary Event under Section 4.01(a)(ii).
Section 7.04 Cancellation of Class A Common Stock and Units. At any time a share
of Class A Common Stock is redeemed, repurchased, acquired, cancelled or
terminated by the General Partner, one (1) Class A Unit registered in the name
of the General Partner will automatically be cancelled for no consideration by
the Partnership so that the number of Class A Units held by the General Partner
at all times equals the number of shares of Class A Common Stock outstanding.
Section 7.05 Incentive Plans. At any time the General Partner issues a share of
Class A Common Stock pursuant to an Incentive Plan (whether pursuant to the
exercise of a stock option or the grant of a restricted share award or
otherwise), the following shall occur: (a) the General Partner shall be deemed
to contribute to the capital of the Partnership an amount of cash equal to the
current per share market price of a share of Class A Common Stock on the date
such share is issued (or, if earlier, the date the related option is exercised)
and the Capital Account of the General Partner shall be adjusted accordingly;
(b) the Partnership shall be deemed to purchase from the General Partner a share
of Class A Common Stock for an amount of cash equal to the amount of cash deemed
contributed by the General Partner to the Partnership in clause (a) above (and
such share is deemed delivered to its owner under the Incentive Plan); (c) the
net proceeds (including the amount of any payments made on a loan with respect
to a stock purchase award) received by the General Partner with respect to such
share, if any, shall be concurrently transferred and paid to the Partnership
(and such net proceeds so transferred shall not constitute a Capital
Contribution); and (d) the Partnership shall issue to the General Partner one
(1) Class A Unit registered in the name of the General Partner. The Partnership
shall retain any net proceeds that are paid directly to the Partnership.
Section 7.06 Offerings of Class A Common Stock. At any time the General Partner
issues a share of Class A Common Stock other than pursuant to an Incentive Plan,
the net proceeds received by the General Partner with respect to such share, if
any, shall be concurrently transferred to the Partnership and the Partnership
shall issue to the General Partner one (1) Class A Unit registered in the name
of the General Partner.
Section 7.07 Registered Partners. The Partnership shall be entitled to recognize
the exclusive right of a Person registered on its records as the owner of Units
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in Units on the part of any other Person, whether or not it
shall have express or other notice thereof, except as otherwise provided by the
Act.
 
ARTICLE VIII
VESTING; FORFEITURE AND ALLOCATION
OF INTERESTS; TRANSFER RESTRICTIONS
Section 8.01 Vesting of Unvested Units and Unvested Interests.
(a) Unvested Units, Unvested Interests or other equity interests shall vest and
shall thereafter be Vested Units, Vested Interests or other equity interests for
all purposes of this Agreement as provided herein or as agreed to in writing
between the General Partner and the applicable Limited Partner and reflected in
the books and records of the Partnership.
(b) In addition, the General Partner may authorize the earlier vesting of all or
a portion of Unvested Units, Unvested Interests or other equity interests owned
by any one or more Limited Partners at any time and from time to time, and in
such event, such Unvested Units, Unvested Interests or other equity interests
shall vest and thereafter be Vested Units, Vested Interests or other equity
interests for all purposes of this Agreement. Any such determination in the
General Partner’s discretion in respect of Unvested Units, Unvested Interests or
other equity interests shall be final and binding. Such determinations need not
be uniform and may be made selectively among Limited Partners, whether or not
such Limited Partners are similarly situated, and shall not constitute the
breach of any duty hereunder or otherwise existing at law, in equity or
otherwise.
(c) Upon the vesting of any Unvested Units, Unvested Interests or other equity
interests in accordance with this Section 8.01, the General Partner shall amend
the books and records of the Partnership to reflect such vesting.

17

--------------------------------------------------------------------------------




(d) Subject to Section 8.02 and except as otherwise agreed to in writing between
the General Partner and the applicable Partner, the Class E Units shall vest and
shall thereafter be Vested Class E Units for all purposes of this Agreement as
follows:
(i) All of the Founder Class E Units delivered on the Closing Date shall vest
and thereafter be Vested Units for all purposes of this Agreement upon Closing;
(ii) 40% of the non-Founder Class E Units distributed to each ISI Partner on the
Closing Date in accordance with Annex A of the Contribution and Exchange
Agreement shall vest and thereafter be Vested Units for all purposes of this
Agreement upon Closing;
(iii) 20% of the non-Founder Class E Units distributed to each ISI Partner on
the Closing Date in accordance with Annex A of the Contribution and Exchange
Agreement shall vest and thereafter be Vested Units for all purposes of this
Agreement on each of the first, second and third anniversary dates of Closing;
and
 
(iv) Class E Units delivered upon conversion of Class G Interests and Class H
Interests pursuant to Section 8.03 shall be Vested Units for all purposes of
this Agreement upon delivery.
(e) Subject to Section 8.02 and except as otherwise agreed to in writing between
the General Partner and the applicable Partner, the Class G Interests shall vest
as follows:
(i) All of the Founder Class G Interests delivered on the Closing Date shall be
Vested Interests for all purposes of this Agreement upon Closing, until they are
converted into Class E Units as set forth in Section 8.03(f); and
(ii) One third of the non-Founder Class G Interests distributed to each ISI
Partner on the Closing Date shall vest on February 15 of each of 2016, 2017 and
2018.
(f) Subject to Section 8.02 and except as otherwise agreed to in writing between
the General Partner and the applicable Partner, the Class H Interests shall vest
as follows:
(i) All of the Founder Class H Interests delivered on the Closing Date shall be
Vested Interests for all purposes of this Agreement upon Closing, until they are
converted into Class E Units as set forth in Section 8.03(g); and
(ii) One third of the non-Founder Class H Interests distributed to each ISI
Partner on the Closing Date shall vest on February 15 of each of 2018, 2019 and
2020.
(g) If an Acceleration Trigger Event occurs prior to the fifth anniversary of
the Closing and, following the consummation of such Acceleration Trigger Event,
the Founder and ISI Partners holding at least 50% of the Class G Interests and
Class H Interests then held by all ISI Partners determine that such Acceleration
Trigger Event has significantly diminished the business opportunities and
prospects of the EST Business, then the Executive Committee shall have the
right, upon notice to the Partnership delivered no earlier than 90 calendar days
and no later than 180 calendar days after the consummation of such Acceleration
Trigger Event, to determine that all outstanding Unvested Class E Units shall
immediately be deemed vested and all outstanding Class G Interests and Class H
Interests shall immediately be converted into Class E Units, in which case:
(i) all Class E Units shall immediately be deemed Vested Class E Units for all
purposes of this Agreement (subject, however, to the same limitations and
conditions on exchange set forth in Section 8.03; provided, that the Founder
Class E Units shall immediately be exchangeable on an Exchange Date following
such determination); and
 
(ii) all Class G Interests and Class H Interests shall immediately convert into
a number of Class E Units, if any, equal to (i) the number of such Class G
Interests and Class H Interests, as the case may be, multiplied by (ii) the
applicable Early Conversion Ratio, with such Class E Units being deemed Vested
Units immediately upon conversion for all purposes of this Agreement (subject,
however, to the same limitations and conditions on exchange set forth in
Section 8.03; provided, that the Founder Class E Units shall immediately be
exchangeable on an Exchange Date following such determination);
provided, further, that if such Acceleration Trigger Event involved all holders
of shares of Class A Common Stock receiving consideration (the “Deal
Consideration”) in exchange for such shares then the Executive Committee, if
specified in the notice provided pursuant to this Section 8.01(g), may require
the Partnership to redeem from each ISI Partner the Class E Units for which
vesting or conversion was accelerated pursuant to Section 8.01(g)(i) and
(ii) for a redemption price per Class E Unit equal to the Deal Consideration per
share received by holders of Class A Common Stock in connection with the
Acceleration Trigger Event. Any definitive agreement relating to an Acceleration
Trigger Event involving the payment of Deal Consideration to which the General
Partner or the Partnership is a party shall provide for the delivery of Deal
Consideration in satisfaction of the Partnership’s obligations under this
Section 8.01(g).

18

--------------------------------------------------------------------------------




Section 8.02 Forfeiture of Units and Interests; Treatment Upon Termination.
(a) Except as otherwise agreed to in writing between the General Partner and the
applicable Limited Partner:
(i) if the employment of any Limited Partner by the General Partner, the
Partnership or any of its affiliates, as applicable, terminates for any reason
other than such Limited Partner’s death or Disability, such Limited Partner’s
Unvested Class A Units shall be immediately forfeited without any consideration,
and such Limited Partner shall cease to own or have any rights with respect to
such Unvested Class A Units;
(ii) if the employment of any ISI Partner (excluding, for the avoidance of
doubt, Holding, Holding II and the Founder) by the General Partner, the
Partnership or any of its affiliates, as applicable, terminates for any reason
other than in a Qualifying Termination, such ISI Partner’s Unvested Units or
Unvested Interests shall be immediately forfeited without any consideration, and
such ISI Partner shall cease to own or have any rights with respect to such
Unvested Units or Unvested Interests;
(iii) if the employment of any ISI Partner by the General Partner, the
Partnership or any of its affiliates, as applicable, is terminated without Cause
or due to such ISI Partner’s death or Disability (or, with respect to an ISI
Partner who is party to an Employment Letter Agreement, if such ISI Partner
resigns for Good Reason (as defined in such agreement)) (a “Qualifying
Termination”), then:
 
(A)
such ISI Partner’s Unvested Class E Units shall immediately be deemed Vested
Units for all purposes of this Agreement (subject, however, to the same
limitations and conditions on exchange set forth in Section 8.03; provided, that
the Founder Class E Units shall immediately be exchangeable on an Exchange Date
following such Qualifying Termination); and

(B)
such ISI Partner’s Unvested Class G Interests and Unvested Class H Interests
shall be immediately forfeited without any consideration, and such ISI Partner
shall cease to own or have any rights with respect to such Interests, unless the
Executive Committee determines, in its sole discretion, that such ISI Partner’s
Unvested Class G Interests and Unvested Class H Interests should not be
forfeited, in which case such Class G Interests and Class H Interests shall
immediately convert into a number of Class E Units, if any, equal to (i) the
number of such Class G Interests and Class H Interests, as the case may be,
multiplied by (ii) the applicable Early Conversion Ratio, with such Class E
Units being deemed Vested Units immediately upon conversion for all purposes of
this Agreement (subject, however, to the same limitations and conditions on
exchange set forth in Section 8.03); and

(iv) if the employment of any Limited Partner by the General Partner, the
Partnership or any of its affiliates, as applicable, terminates for any reason
(including without limitation voluntary termination by such Limited Partner),
any Vested Class G Interests and Vested Class H Interests held by such Limited
Partner shall convert into a number of Class E Units, if any, equal to (i) the
number of such Class G Interests and Class H Interests, as the case may be,
multiplied by (ii) the applicable Early Conversion Ratio, with such Class E
Units being deemed Vested Units immediately upon conversion for all purposes of
this Agreement (subject, however, to the same limitations and conditions on
exchange set forth in Section 8.03).
(b) Immediately following the forfeiture of any Unvested Class E Units, Unvested
Class G Interests or Unvested Class H Interests pursuant to clause (a) above,
the Partnership shall cause such forfeited Unvested Units or Interests to be
reallocated among the ISI Partners (other than any Non-Employed ISI Partner) so
that additional Class E Units, Class G Interests or Class H Interests are held
by the ISI Partners (other than any Non-Employed ISI Partners), as described in
the following sentence. As a result of any such reallocation, each ISI Partner
(other than any Non-Employed ISI Partner and ISI Partners who are no longer
eligible for reallocation pursuant to this Section 8.02(b)) shall be reallocated
a number of additional Class E Units, Class G Interests or Class H Interests, in
each case, that is equal to the product of (x) the number of forfeited Unvested
Class E Units, forfeited Unvested Class G Interests or forfeited Unvested Class
H Interests multiplied by (y) the fraction obtained by dividing the Units or
Interests of such class received by such ISI Partner (other than any
Non-Employed ISI Partner and ISI Partners who are no longer eligible for
reallocation pursuant to this Section 8.02(b)) in such ISI Partner’s Initial
Allocation, by the total number of the respective class of Units or Interests
received by all ISI Partners (other than any Non-Employed ISI Partner) in
proportion to their respective Initial Allocations; provided, however, that the
number of additional Class E Units, Class G Interests or Class H Interests
reallocated to any ISI Partner (other than any Non-Employed ISI Partner) shall
be reduced as necessary (unless the Chief Executive Officer of the General
Partner and the chairman of the EST Business agree otherwise) to ensure that the
aggregate number of additional Class E Units, Class G Interests or Class H
Interests allocated to any ISI Partner through all reallocations under this
Section 8.02(b), together with any Units or Interests allocated to such ISI
Partner at Closing pursuant to the last paragraph of Annex A of the Contribution
and Exchange Agreement, does not exceed 15% of such ISI Partner’s Initial
Allocation of such class of Units or Interests. Any forfeited Unvested Class E
Units, forfeited Unvested Class G Interests or forfeited Unvested Class H
Interests in excess of the applicable 15% cap shall not be reallocated for the
benefit of any Limited Partner. If any ISI Partner (other than any Non-Employed
ISI Partner) forfeits Unvested Class E Units, Unvested Class G Interests or
Unvested Class H Interests pursuant to clause (a)(ii) above at a time when there
is no other ISI Partner that is not a Non-Employed ISI Partner, such forfeited
Unvested Class E Units, forfeited Unvested Class G Interests or forfeited
Unvested Class H Interests shall revert to the Holding Partners pro rata,
subject to the applicable 15% cap described in this

19

--------------------------------------------------------------------------------




Section 8.02(b). All Interests and Units allocated to an ISI Partner (other than
a Holding Partner) pursuant to this Section 8.02(b) shall be Unvested Class E
Units, Unvested Class G Interests or Unvested Class H Interests, as the case may
be, until such time as such Units or Interests are or become vested pursuant to
Section 8.01(d), (e), (f) or (g) as if such Units or Interests were distributed
as of the Closing Date or are forfeited pursuant to clause (a) above. All Units
or Interests allocated pursuant to this Section 8.02 to any Holding Partner
shall be Vested Class E Units, Vested Class G Interests or Vested Class H
Interests, as the case may be, for all purposes of this Agreement and shall be
or become exchangeable as if distributed to the Holding Partners as of the
Closing Date. For the avoidance of doubt, a forfeiture of Units or Interests of
a particular class shall result in a reallocation of such forfeited Units or
Interests in respect of only that class. Any allocation of Units or Interests
pursuant to this Section 8.02(b) shall, if requested in writing by the
applicable ISI Partner, be made to the Permitted Transferee of such ISI Partner
as and to the extent provided in such request.
(c) Upon the forfeiture of any Unvested Units or Interests in accordance with
this Section 8.02, the General Partner shall amend the books and records of the
Partnership to reflect such forfeiture.
(d) It is intended that no party shall recognize any amount of income, gain,
deduction or loss for tax purposes by reason of the operation of this
Section 8.02 and the Partnership shall not take any position with any taxing
authority or on any tax return that is inconsistent with such tax position and
shall cooperate fully with respect to the reporting and defense of such tax
position.
 
Section 8.03 Limited Partner Transfers.
(a) Except as provided in clauses (b) and (c) of this Section 8.03 or in
Section 8.05, no Limited Partner or Assignee thereof may Transfer all or any
portion of its Units or Interests (or beneficial interest therein) without the
prior written consent of the General Partner, which consent may be given or
withheld, or made subject to such conditions (including, without limitation, the
receipt of such legal opinions and other documents that the General Partner may
require) as are determined by the General Partner, in each case in the General
Partner’s sole discretion. Any purported Transfer of Units or Interests that is
not in accordance with, or subsequently violates, this Agreement shall be null
and void.
(b) Notwithstanding clause (a) above, and subject to clause (d) below, and
except as otherwise agreed to in writing between the General Partner and the
applicable Limited Partner, each Limited Partner may exchange Vested Units owned
by such Limited Partner for shares of Class A Common Stock pursuant to, and in
accordance with, Article V of the Certificate of Incorporation or, if the
General Partner and the exchanging Limited Partner or Permitted Transferee shall
mutually agree, Transfer such Vested Units to the General Partner, the
Partnership or any of its subsidiaries for other consideration (in each case, an
“Exchange Transaction”). Exchange Transactions and/or Transfers of shares of
Class A Common Stock received thereupon pursuant to the first sentence of this
clause (b) shall be subject to lock-up periods, if any, imposed by the
underwriters of any underwritten public offering of shares of Class A Common
Stock no longer than those imposed upon the General Partner. Notwithstanding the
foregoing, exchanges of Class E Units are subject to the additional limitations
and conditions set forth in Section 8.03(d).
(c) Notwithstanding clause (a) above and except as otherwise agreed to in
writing between the General Partner and the applicable Limited Partner,
(i) after the fifth anniversary of the date of the RLS Subscription Agreement or
(ii) upon Ralph L. Schlosstein’s death, Disability, termination without Cause or
resignation for Good Reason (as each of Disability, Cause and Good Reason is
defined in the RLS Employment Agreement) or a Change in Control (as defined in
the General Partner’s 2006 Stock Incentive Plan), the RLS Investors (and each
Permitted Transferee of the RLS Investors) may Transfer all or a portion of the
Units issued pursuant to the RLS Subscription Agreement and owned by the RLS
Investors or such Permitted Transferee in an Exchange Transaction.
(d) Notwithstanding clause (b) above, Exchange Transactions are subject to the
following additional limitations and conditions:
(i) Exchanges of Class E Units for shares of Class A Common Stock shall occur
only on an Exchange Date (unless the General Partner shall agree in writing
otherwise and subject to the General Partner’s mandatory exchange right in
clause (iii) below) as follows:
(a)
Vested Class E Units that are Non-Founder Class E Units may be exchanged for
Class A Common Stock only on an Exchange Date occurring on or after the date on
which they become vested pursuant to Section 8.01(d);

 
(b)
40% of the Founder Class E Units delivered to each of the Holding Partners on
the Closing Date may be exchanged into shares of Class A Common Stock only on an
Exchange Date following the Closing;

(c)
20% of the Founder Class E Units delivered to each of the Holding Partners on
the Closing Date may be exchanged into shares of Class A Common Stock only on an
Exchange Date following the first anniversary date of the Closing;

(d)
20% of the Founder Class E Units delivered to each of the Holding Partners on
the Closing Date may be exchanged into shares of Class A Common Stock only on an
Exchange Date following the second anniversary date of the Closing;


20

--------------------------------------------------------------------------------




(e)
20% of the Founder Class E Units delivered to each of the Holding Partners on
the Closing Date may be exchanged into shares of Class A Common Stock only on an
Exchange Date following the third anniversary date of the Closing; and

(f)
Class E Units delivered upon conversion of Class G Interests and Class H
Interests pursuant to Section 8.03 may be exchanged into shares of Class A
Common Stock only on an Exchange Date following their delivery.

(ii) The General Partner shall determine each Exchange Date in its sole
discretion, consistent with the definition thereof; provided, that only one
Exchange Date shall occur in each fiscal quarter of the General Partner. In
order to effect an exchange of Class E Units on an Exchange Date, a Partner must
notify the General Partner in writing of the number of Units that it desires to
exchange on such Exchange Date at least 60 calendar days prior to such Exchange
Date and must otherwise satisfy all reasonable conditions (including, without
limitation, the receipt of such legal opinions and other documents that the
General Partner may require) as are determined by the General Partner, in each
case in the General Partner’s sole discretion.
(iii) Notwithstanding the foregoing, the General Partner shall have the right,
in its sole discretion, whether or not on an Exchange Date, to cause all of the
Class E Units held by any Non-Employed ISI Partner to be exchanged for shares of
Class A Common Stock if, at that time, (a) the General Partner reasonably
believes that such Non-Employed ISI Partner is competing with, or is employed by
or providing services to an entity that is competing with, any business
conducted by the General Partner, the Partnership or any of its subsidiaries;
(b) the Non-Employed ISI Partner holds less than 15% of the Class E Units
previously delivered to such ISI Partner; (c) all Class E Units held by ISI
Partners are held by Non-Employed ISI Partners; or (d) all ISI Partners in the
aggregate hold less than 15% of the Class E Units previously delivered to all
ISI Partners in the aggregate; provided, however, that in the case of clauses
(c) and (d) the right to cause an exchange shall not apply to an ISI Partner
whose termination of employment was, in the reasonable judgment of the General
Partner, due to retirement and who is not competing with, or employed by or
providing services to an entity that is competing with, any business conducted
by the General Partner, the Partnership or any of its subsidiaries.
(iv) The exchange of Class E Units into shares of Class A Common Stock (other
than any Class E Units received upon conversion of Class G Interests or Class H
Interests) shall be subject to Section 10.7 of the Contribution and Exchange
Agreement.
(v) Notwithstanding anything to the contrary in this Partnership Agreement, the
Partnership shall have the right, in its discretion acting reasonably and in
good faith, following ten (10) Business Days’ notice to the applicable Partners,
to deliver alternative consideration in lieu of some or all of the shares of
Class A Common Stock otherwise deliverable to a Partner in any Exchange
Transaction to the extent that the Partnership determines, in its reasonable
discretion upon the reasonable advice of its external counsel, that there is a
significant risk that delivery of such shares of Class A Common Stock, together
with all other Exchange Transactions occurring on the same Exchange Date, would
require any Partner, the Partnership, the General Partner or any of their
respective affiliates to give notice to, or obtain approval from, any
governmental organization or any agency or political subdivision, including
without limitation notice to the Office of the Comptroller of the Currency
pursuant to 12 C.F.R. §5.50. The value of the alternative consideration
delivered shall be equal to the Market Price of the Class A Common Stock as of
the Exchange Date multiplied by the number of shares of Class A Common Stock in
lieu of which the alternative consideration is being delivered (the “Alternative
Consideration Amount”) and shall be in the form of either cash, freely
marketable securities or other freely marketable property, or a senior
unsubordinated debt instrument or loan guaranteed by the General Partner with a
term of six months or less. In determining the form and terms of such
alternative consideration, the Partnership will use its reasonable efforts to
take into account the tax and financial reporting consequences to the Limited
Partners and the Partnership and its Affiliates. The Executive Committee will
have the right to cause a third party valuation firm reasonably acceptable to
the Executive Committee and the General Partner to determine the value of such
alternative consideration (including any liquidity discount) and the value
determined by such third party valuation firm shall be binding upon the General
Partner, the Partnership and the applicable Partner. If such third party
valuation firm determines that the value of such alternative consideration is
less than the Alternative Consideration Amount, then the Partnership shall
promptly deliver to the applicable Partner additional alternative consideration
with a value equal to the difference between the value of the alternative
consideration as determined by the third party valuation firm and the
Alternative Consideration Amount.
 
(e) Except as provided in Section 8.05, no Limited Partner or Assignee thereof
may Transfer all or any portion of the Class G Interests or Class H Interests
(or beneficial interest therein) without the prior written consent of the
General Partner, which consent may be given or withheld, or made subject to such
conditions (including, without limitation, the receipt of such legal opinions
and other documents that the General Partner may require) as are determined by
the General Partner, in each case in the General Partner’s sole discretion. Any
purported Transfer of Interests that is not in accordance with, or subsequently
violates, this Agreement shall be null and void.

21

--------------------------------------------------------------------------------




(f) Except as otherwise agreed to in writing between the General Partner and the
applicable Partner, and subject to earlier conversion under Section 8.01(g) or
Section 8.02(a)(iii), Class G Interests will automatically convert into a number
of Class E Units on February 15 of each of 2016, 2017 and 2018 (the “Class G
Conversion Dates”), as follows (with interest and Unit amounts rounded to the
nearest whole number):
(i) On February 15, 2016, one third of the Class G Interests held by each
Partner as of such date shall convert into Class E Units, with the number of
Class E Units, if any, to be received by a Partner equal to (a) the number of
such Partner’s Class G Interests being converted, multiplied by (b) the Class G
Conversion Ratio for such Class G Conversion Date;
(ii) On February 15, 2017, one half of the remaining Class G Interests held by
each Partner as of such date shall convert into Class E Units, with the number
of Class E Units, if any, to be received by a Partner equal to (a) the number of
such Partner’s Class G Interests being converted, multiplied by (b) the Class G
Conversion Ratio for such Class G Conversion Date;
(iii) On February 15, 2018, all of the remaining Class G Interests held by each
Partner as of such date shall convert into Class E Units, with the number of
Class E Units, if any, to be received by a Partner equal to (a) the number of
such Partner’s Class G Interests being converted, multiplied by (b) the Class G
Conversion Ratio for such Class G Conversion Date; provided, however, that if
and only if the Class G Catchup Condition is satisfied, then the product of
(a) and (b) above shall be further multiplied by (1) 300% if no Class E Units
were delivered under clause (i) above and no Class E Units were delivered under
clause (ii) above; (2) 200% if Class E Units were delivered under clause
(i) above or clause (ii) above but not both; or (3) 100% if Class E Units were
delivered under both clauses (i) and (ii) above.
(g) Except as otherwise agreed to in writing between the General Partner and the
applicable Partner and subject to earlier conversion under Section 8.01(g) or
Section 8.02(a)(iii) Class H Interests will automatically convert into a number
of Class E Units on February 15 of each of 2018, 2019 and 2020 (the “Class H
Conversion Dates”), as follows (with Unit amounts rounded to the nearest whole
number):
 
(i) On February 15, 2018, one third of the Class H Interests held by each
Partner as of such date shall convert into Class E Units, with the number of
Class E Units, if any, to be received by a Partner equal to (a) the number of
such Partner’s Class H Interests being converted, multiplied by (b) the Class H
First Conversion Ratio for such Class H Conversion Date, multiplied by (c) the
Class H Second Conversion Ratio for such Class H Conversion Date;
(ii) On February 15, 2019, one half of the remaining Class H Interests held by
each Partner as of such date shall convert into Class E Units, with the number
of Class E Units, if any, to be received by a Partner equal to (a) the number of
such Partner’s Class H Interests being converted, multiplied by (b) the Class H
First Conversion Ratio for such Class H Conversion Date, multiplied by (c) the
Class H Second Conversion Ratio for such Class H Conversion Date;
(iii) On February 15, 2020, all of the remaining Class H Interests held by each
Partner as of such date shall convert into Class E Units, with the number of
Class E Units, if any, to be received by a Partner equal to (a) the number of
such Partner’s Class H Interests, held on behalf of the Founder, being
converted, multiplied by (b) the Class H First Conversion Ratio for such Class H
Conversion Date, multiplied by (c) the Class H Second Conversion Ratio for such
Class H Conversion Date.
(h) Notwithstanding Sections 8.03(f) and (g) above, the Class G Interests or
Class H Interests shall not convert into Class E Units if the General Partner
determines in good faith upon obtaining the reasonable advice of its external
counsel that such conversion is prohibited by applicable Law; provided, that the
General Partner and the Partnership shall, at their sole cost and expense, use
their respective reasonable best efforts to cause such prohibition to be removed
and take all actions (including making any petitions, inquiries or filings with
governmental entities to remove such prohibition) as are necessary or advisable
in connection therewith. Immediately following the removal of such prohibition,
Class G Interests or Class H Interests shall convert into Class E Units to the
extent otherwise provided pursuant to Sections 8.03(f) and (g) above. If a
holder of Class G Interests or Class H Interests is unable to convert such
holder’s Class G Interests or Class H Interests for Class E Units as a result of
such prohibition, to the extent such holder requests in writing to the
Partnership, the Partnership shall redeem such portion indicated in such request
of the Class G Interests or Class H Interests, as applicable, that are subject
to such prohibition, in exchange for alternative consideration, the value of
which shall be equal to the Market Price of the Class A Common Stock as of the
Exchange Date immediately following the date on which such Class G Interests or
Class H Interests would have been convertible into Class E Units pursuant to
this Section 8.03 multiplied by the number of shares of Class A Common Stock for
which the Class E Units that the applicable Class G Interests or Class H
Interests would have been convertible into but for such prohibition would be
exchangeable in an Exchange Transaction (the “Restriction Alternative
Consideration Amount”), and which alternative consideration shall be in the form
of either cash, freely marketable securities or other freely marketable
property, or a senior unsubordinated debt instrument or loan guaranteed by the
General Partner with a term of six months or less. The Executive Committee will
have the right to cause a third party valuation firm reasonably acceptable to
the Executive Committee and the General Partner to determine the value of such
alternative consideration and the value determined by such third party valuation
firm shall be binding upon the General Partner, the Partnership and the
applicable Partner. If such third party valuation firm determines that the value
of such alternative consideration is less than the Restriction Alternative
Consideration Amount, then the Partnership shall deliver to the applicable
Partner additional alternative consideration with a value equal to the
difference between the value of the alternative consideration as determined by
the third party valuation firm and the

22

--------------------------------------------------------------------------------




Restriction Alternative Consideration Amount. As promptly as practicable
following the conversion of Interests or payment of alternative consideration in
lieu of such conversion in the manner provided herein, the books and records of
the Partnership shall be amended to reflect the issuance of Class E Units, if
any, and the cancellation of the Class G Interests and Class H Interests so
converted or in respect of which a payment of alternative consideration has been
made. Upon the conversion date or payment of alternative consideration with
respect to Class G Interests or Class H Interests, such interests shall cease to
be outstanding without further action on the part of any person, and all rights
of the holder of such interests as such holder shall cease.
Section 8.04 Related Persons. With respect to each Limited Partner that holds
Units or Interests by virtue of being a Family Trust or Family Member (or other
permitted transferee or holding entity of Units or Interests hereunder) of a
Related Person (including, in the case of the Founder, each Holding Partner),
any reference to an employment agreement or other employment-related matter with
respect to such Limited Partner (including the event of any termination of
employment) shall be deemed to refer to such Limited Partner’s Related Person.
Section 8.05 Permitted Transferees. Notwithstanding clause (a) of Section 8.03
and subject to Section 8.07, subject to the policies and procedures that the
General Partner may promulgate from time to time in its sole discretion, each
Limited Partner may:
(i) Transfer all or a portion of the Vested Units or Vested Interests owned by
such Limited Partner to a Family Trust or, in the case of Class E Units, Class G
Interests and Class H Interests, a Family Member or Family Trust of such Limited
Partner or its Related Person for estate or tax planning purposes, provided that
any Vested Units or Vested Interests so Transferred remain subject to the same
restrictions on Transfer to which such Units or Interests would be subject if
such Units or Interests had not been so Transferred;
(ii) Transfer as a gratuitous transfer to one or more Charities Vested Class A
Units that are permitted to be Transferred by such Limited Partner in an
Exchange Transaction pursuant to clauses (b) or (c) of Section 8.03;
(iii) in any calendar year, Transfer as a gratuitous transfer to one or more
Charities an aggregate number of Vested Class A Units that does not exceed the
product of (A).10 multiplied by (B) the number of Vested Class A Units owned by
such Limited Partner as of the first day of such calendar year that were not as
of such day permitted to be Transferred in an Exchange Transaction pursuant to
clauses (b) or (c) of Section 8.03; and
(iv) Transfer by Holding II to Holding, including by merger of Holding II into
Holding or a liquidation of Holding II.
Any Family Trust, or in the case of Class E Units, Class G Interests and Class H
Interests, a Family Member or Family Trust, Charity or any other Person to which
Vested Units or Vested Interests are Transferred by a Limited Partner or their
Related Persons in accordance with this Section 8.05, are referred to herein as
a “Permitted Transferee” of such Limited Partner or its Related Person. Any
Charity that receives Vested Units or Vested Interests in accordance with this
Section 8.05 may Transfer such Vested Units or Vested Interests in an Exchange
Transaction at any time if such Charity has agreed in writing that any Transfers
of shares of Class A Common Stock received thereupon shall be subject to the
restrictions set forth in the final sentence of clause (b) of Section 8.03.
Before any Transfer of Vested Units or Vested Interests by any Limited Partner
(or any Permitted Transferee of any Limited Partner) except Transfers by a
Charity in an Exchange Transaction in accordance with the immediately preceding
sentence, the proposed transferee of such Vested Units or Vested Interests must
enter into a written acknowledgement and agreement with the General Partner and
the Partnership that such transferee will receive such Vested Units or Vested
Interests subject to, and such transferee will be bound by, the transfer
restrictions set forth in this Article 8. Furthermore, before any Permitted
Transferee ceases to be a Permitted Transferee of the relevant Limited Partner,
it shall transfer full legal and beneficial ownership of such Vested Units or
Vested Interests back to the relevant Limited Partner or, subject to this
Article VIII, another Permitted Transferee of the relevant Limited Partner or,
if such Permitted Transferee is a Charity, in an Exchange Transaction in
accordance with the second preceding sentence. Each of the Holding Partners
shall be permitted to Transfer its Units or Interests to the any stockholder of
Holding or Holding II, as applicable, as of the date hereof, any Permitted
Transferee of such stockholder of Holding or Holding II, as applicable, and any
successor entity of Holding or Holding II, as applicable. The rights and
obligations of Holding or Holding II, as applicable, hereunder shall be
transferred to any such Transferee of Holding’s or Holding II’s Units or
Interests, as applicable.
Section 8.06 Encumbrances. No Limited Partner or Assignee may create an
Encumbrance with respect to all or any portion of its Units or Interests (or any
beneficial interest therein) unless the General Partner consents in writing
thereto, which consent may be given or withheld, or made subject to such
conditions as are determined by the General Partner, in the General Partner’s
sole discretion. Any purported Encumbrance that is not in accordance with this
Agreement shall be null and void.
Section 8.07 Further Restrictions. Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit, Interest or other
interest in the Partnership be made by any Limited Partner or Assignee if:
 
(a) such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit, Interest or other interest in the Partnership;

23

--------------------------------------------------------------------------------




(b) such Transfer would require the registration of such transferred Unit,
Interest or other interest in the Partnership or of any class of Unit, Interest
or other interest in the Partnership pursuant to any applicable United States
federal or state securities laws (including, without limitation, the Securities
Act or the Exchange Act) or other foreign securities laws or would constitute a
non-exempt distribution pursuant to applicable state securities laws;
(c) such Transfer would cause any portion of the assets of the Partnership to
constitute assets of any employee benefit plan pursuant to the regulations
issued by the U.S. Department of Labor at Section 2510.3-101 of Part 2510 of
Chapter XXV, Title 29 of the Code of Federal Regulations, or any successor
regulations;
(d) such Transfer would cause any portion of the assets of the Partnership to
become “plan assets” of any benefit plan investor within the meaning of
regulations issued by the U.S. Department of Labor at Section 2510.3-101 of Part
2510 of Chapter XXV, Title 29 of the Code of Federal Regulations, or any
successor regulations, or to be regulated under the Employee Retirement Income
Security Act of 1974, as amended from time to time; or
(e) to the extent requested by the General Partner, the Partnership does not
receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the General Partner, as determined in the General Partner’s sole
discretion.
In addition, notwithstanding any contrary provision in this Agreement, to the
extent the General Partner shall determine that interests in the Partnership do
not meet the requirements of Treas. Reg. section 1.7704-1(h), the General
Partner may impose such restrictions on Transfer of interests in the Partnership
as the General Partner may determine to be necessary or advisable so that the
Partnership is not treated as a publicly traded partnership taxable as a
corporation under Section 7704 of the Code. Any restrictions on Transfer imposed
pursuant to the foregoing shall apply to all holders of Units, all holders of
Interests and all holders of other interests equally, to the extent applicable.
Section 8.08 Rights of Assignees. Subject to Section 8.07, the transferee of any
permitted Transfer pursuant to this Article VIII (other than a Transfer in an
Exchange Transaction) will be an assignee only (“Assignee”), and only will
receive, to the extent Transferred, the distributions and allocations of income,
gain, loss, deduction, credit or similar item to which the Partner which
Transferred its Units or Interests would be entitled, and such Assignee will not
be entitled or enabled to exercise any other rights or powers of a Partner, such
other rights, and all obligations relating to, or in connection with, such
interest in the Partnership remaining with the transferring Partner. The
transferring Partner will remain a Partner even if it has Transferred all of its
Units or Interests to one or more Assignees until such time as the Assignee(s)
is admitted to the Partnership as a Partner pursuant to Section 8.10.
 
Section 8.09 Admissions, Withdrawals and Removals. The General Partner may admit
any Person as an additional Limited Partner upon such terms and conditions,
including, without limitation, such Person’s consent to be bound by the terms of
this Agreement in its capacity as a Limited Partner, as are determined by the
General Partner in its sole discretion. No Person may be admitted to the
Partnership as an additional General Partner or substitute General Partner
without the prior written consent or ratification by Partners whose Percentage
Interests exceed 50% of the Vested Percentage Interests of the Partners, and
each Limited Partner agrees to provide a written consent or ratification to such
admission of substitution as requested by the General Partner. No Limited
Partner will be removed or entitled to withdraw from being a Partner of the
Partnership except in accordance with Section 8.11. A General Partner will not
be entitled to Transfer all of its Units or to withdraw from being a General
Partner of the Partnership unless another General Partner shall have been
admitted hereunder (and not have previously been removed or withdrawn). Except
as otherwise provided in Article IX, no admission, substitution, withdrawal or
removal of a Partner will cause the dissolution of the Partnership. To the
fullest extent permitted by law, any purported admission, withdrawal or removal
that is not in accordance with this Agreement shall be null and void.
Section 8.10 Admission of Assignees as Substitute Limited Partners. An Assignee
will become a substitute Limited Partner only if and when each of the following
conditions is satisfied:
(a) the General Partner consents in writing to such admission, which consent may
be given or withheld, or made subject to such conditions as are determined by
the General Partner, in each case in the General Partner’s sole discretion;
(b) if required by the General Partner, the General Partner receives written
instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this Agreement as a
substitute Limited Partner) that are in a form satisfactory to the General
Partner (as determined in its sole discretion);
(c) if required by the General Partner, the General Partner receives an opinion
of counsel satisfactory to the General Partner to the effect that such Transfer
is in compliance with this Agreement and all applicable laws; and

24

--------------------------------------------------------------------------------




(d) if required by the General Partner, the parties to the Transfer, or any one
of them, pays all of the Partnership’s reasonable expenses connected with such
Transfer (including, but not limited to, the reasonable legal and accounting
fees of the Partnership).
Section 8.11 Withdrawal of Certain Partners. If a Partner ceases to hold any
Units, Interests or other equity interests, then such Partner shall withdraw
from the Partnership and shall cease to be a Partner and to have the power to
exercise any rights or powers of a Partner when all of such Partner’s Assignees
have been admitted as Partners in accordance with Section 8.10.
 
Section 8.12 Partnership’s Right to Purchase. If Ralph L. Schlosstein’s
employment with the General Partner, the Partnership or any of its subsidiaries
is terminated by the General Partner, the Partnership or any of its subsidiaries
for Cause (as such term is defined in the RLS Employment Agreement) or if Ralph
L. Schlosstein resigns without Good Reason (as such term is defined in the RLS
Employment Agreement), then the Partnership shall have the right and option,
exercisable by written notice to the RLS Investors within 90 days following such
termination or resignation, to purchase any or all Units then held by the RLS
Investors (and each Permitted Transferee of the RLS Investors) at a price per
Unit equal to Fair Market Value. For the avoidance of doubt, the Partnership’s
purchase right described in this Section 8.12 shall not apply in the case of the
termination of Ralph L. Schlosstein’s employment due to death, Disability,
termination without Cause or resignation for Good Reason (as each of Disability,
Cause and Good Reason is defined in the RLS Employment Agreement). If the
Partnership delivers such a notice to an RLS Investor (or a Permitted Transferee
of an RLS Investor) pursuant to this Section 8.12, the settlement date for the
purchase notified therein shall be on the 60th day following the date of such
notice (or, if such date is not a Business Day, on the first Business Day
thereafter); provided, however, that if such notice is delivered pursuant clause
(b) of this Section 8.12, then such RLS Investor (or such Permitted Transferee
of such RLS Investor) may elect to exchange the Units subject to such notice for
shares of Class A Common Stock pursuant to, and in accordance with, Article V of
the Certificate of Incorporation or, if the General Partner and such RLS
Investor or Permitted Transferee shall mutually agree, Transfer such Units to
the General Partner, the Partnership or any of its subsidiaries for other
consideration, at any time during the first 30 days following the Partnership’s
delivery of such purchase notice, and, for the avoidance of doubt, Units so
exchanged will no longer be subject to purchase by the Partnership.
For purposes of this Section 8.12, “Business Day” shall mean any day other than
a Saturday, a Sunday or a day on which banks in the City of New York are
authorized or obligated by law to close.
For purposes of this Section 8.12, “Fair Market Value” shall be based on the
price at which all of the business and assets, subject to all of the
liabilities, of the General Partner would likely be sold in an arm’s-length
transaction between a willing and able buyer under no compulsion to buy and a
willing and able seller under no compulsion to sell, and such buyer and seller
being apprised of and considering all relevant facts, circumstances and factors,
and shall mean the Market Price.
For purposes of this Section 8.12, the “Market Price” shall mean, on a given
date, (i) if there should be a public market for the Class A Common Stock on
such date, the average of the arithmetic means of the high and low prices of a
share of Class A Common Stock as reported on such date by the principal national
securities exchange on which such shares are listed or admitted to trading, or,
if the shares are not listed or admitted on any national securities exchange,
the average of the arithmetic means of the per share closing bid price and per
share closing asked price, in each case, over the 10 trading days immediately
preceding and including such date as quoted on the primary market in which such
prices are regularly quoted, or, if no sale of shares shall have been reported
by any national securities exchange or quoted on such other primary market on
such date, then over the 10 trading days immediately preceding and including the
immediately preceding date on which sales of the shares have been so reported or
quoted shall be used, and (ii) if there should not be a public market for the
shares on such date, the Market Price shall be the per share value of a share of
Class A Common Stock established by the Committee in good faith based on the
price at which all of the business and assets, subject to all of the
liabilities, of the General Partner would likely be sold in an arm’s-length
transaction between a willing and able buyer under no compulsion to buy and a
willing and able seller under no compulsion to sell, and such buyer and seller
being apprised of and considering all relevant facts, circumstances and factors.

25

--------------------------------------------------------------------------------




ARTICLE IX
DISSOLUTION, LIQUIDATION AND TERMINATION
Section 9.01 No Dissolution. The Partnership shall not be dissolved by the
admission of additional Partners in accordance with the terms of this Agreement.
The Partnership may be dissolved, wound-up and terminated only pursuant to the
provisions of this Article IX, and the Partners hereby irrevocably waive any and
all other rights they may have to cause a dissolution of the Partnership or a
sale or partition of any or all of the Partnership assets.
Section 9.02 Events Causing Dissolution. The Partnership shall be dissolved and
its affairs shall be wound up upon the occurrence of any of the following events
(each, a “Dissolution Event”):
(a) The expiration of the term of the Partnership as provided in Section 2.03.
(b) the entry of a decree of judicial dissolution of the Partnership under
Section 17-802 of the Act;
(c) at any time there are no limited partners of the Partnership, unless the
business of the Partnership is continued in accordance with this Agreement or
the Act; or
(d) the Incapacity or removal of the General Partner or the occurrence of a
Disabling Event with respect to the General Partner; provided, that the
Partnership will not be dissolved or required to be wound up in connection with
any of the events specified in this Section 9.02(d) if: (i) at the time of the
occurrence of such event there is at least one other general partner of the
Partnership who is hereby authorized to, and elects to, carry on the business of
the Partnership; or (ii) all remaining Limited Partners consent to or ratify the
continuation of the business of the Partnership and the appointment of another
general partner of the Partnership within 90 days following the occurrence of
any such Incapacity or removal, which appointment shall be effective as of the
occurrence of the event specified in this Section 9.02(d), which consent shall
be deemed (and if requested each Limited Partner shall provide a written consent
for ratification) to have been given for all Limited Partners if the holders of
more than two-thirds of the Vested Units then outstanding agree in writing to so
continue the business of the Partnership.
 
Section 9.03 Distribution upon Dissolution.
(a) Upon dissolution, the Partnership shall not be terminated and shall continue
until the winding up of the affairs of the Partnership is completed. Upon the
winding up of the Partnership, the General Partner, or any other Person
designated by the General Partner (the “Liquidation Agent”), shall take full
account of the assets and liabilities of the Partnership and shall, unless the
General Partner determines otherwise, liquidate the assets of the Partnership as
promptly as is consistent with obtaining the fair value thereof. Upon the
dissolution of the Partnership, the assets of the Partnership shall be applied
and distributed in the following order:
(i) First, to the satisfaction of debts and liabilities of the Partnership
(including payment of all indebtedness to Partners and/or their Affiliates to
the extent otherwise permitted by law), including the expenses of liquidation,
by payment or by making reasonable provision for payment, including through the
establishment of any reserve which the Liquidation Agent shall deem reasonably
necessary for any contingent, conditional or unmatured liabilities or
obligations of the Partnership (“Contingencies”). Such reserve may be paid over
by the Liquidation Agent to any attorney-at-law, or acceptable party, as escrow
agent, to be held for disbursement in payment of any Contingencies and, at the
expiration of such period as shall be deemed advisable by the Liquidation Agent
for application of the balance in the manner provided in this Section 9.03; and
(ii) the balance, if any, shall be applied and distributed in accordance with
Section 4.01.
(b) Distribution Upon Dissolution Solely in Respect of Vested Units. Upon
dissolution of the Partnership, the Partners shall be entitled to distributions
solely in respect of any Vested Units held by such Partner at such time.
Immediately upon dissolution of the Partnership, all Unvested Class E Units
shall immediately be deemed vested and all outstanding Class G Interests and
Class H Interests shall immediately be converted into Class E Units, in which
case, (i) all Class E Units shall immediately be deemed Vested Class E Units for
all purposes of this Agreement (subject, however, to the same limitations and
conditions on exchange set forth in Section 8.03; provided, that the Founder
Class E Units shall immediately be exchangeable on an Exchange Date following
such dissolution), (ii) the Partnership shall distribute pursuant to
Section 9.03(a)(ii) an amount equal to the operating income of the Partnership
for such calendar year that has not previously been distributed, and (ii) all
Class G Interests and Class H Interests shall then immediately convert into a
number of Class E Units equal to (x) the number of such Class G Interests and
Class H Interests, as the case may be, multiplied by (y) the applicable Early
Conversion Ratio, with such Class E Units being deemed Vested Units immediately
upon conversion for all purposes of this Agreement, (subject, however, to the
same limitations and conditions on exchange set forth in Section 8.03).

26

--------------------------------------------------------------------------------




Section 9.04 Time for Liquidation. A reasonable amount of time shall be allowed
for the orderly liquidation of the assets of the Partnership and the discharge
of liabilities to creditors so as to enable the Liquidation Agent to minimize
the losses attendant upon such liquidation.
Section 9.05 Termination. The Partnership shall terminate when all of the assets
of the Partnership, after payment of or due provision for all debts, liabilities
and obligations of the Partnership, shall have been distributed to the Partners
in the manner provided for in this Article IX, and the Certificate shall have
been cancelled in the manner required by the Act.
Section 9.06 Claims of the Partners. The Partners shall look solely to the
Partnership’s assets for the return of their Capital Contributions, and if the
assets of the Partnership remaining after payment of or due provision for all
debts, liabilities and obligations of the Partnership are insufficient to return
such Capital Contributions, the Partners shall have no recourse against the
Partnership or any other Partner or any other Person. No Partner with a negative
balance in such Partner’s Capital Account shall have any obligation to the
Partnership or to the other Partners or to any creditor or other Person to
restore such negative balance during the existence of the Partnership, upon
dissolution or termination of the Partnership or otherwise.
Section 9.07 Survival of Certain Provisions. Notwithstanding anything to the
contrary in this Agreement, the provisions of Section 10.02 and Section 11.09
shall survive the termination of the Partnership.
ARTICLE X
LIABILITY AND INDEMNIFICATION
Section 10.01 Liability of Partners.
(a) No Limited Partner shall be liable for any debt, obligation or liability of
the Partnership or of any other Partner or have any obligation to restore any
deficit balance in its Capital Account solely by reason of being a Limited
Partner of the Partnership.
(b) Notwithstanding any other provision of this Agreement or any duty otherwise
existing at law, in equity or otherwise, the parties hereby agree that the
General Partner and its Affiliates, shall, to the maximum extent permitted by
law, including Section 17-1101(d) of the Act, owe no duties (including fiduciary
duties) to the Partnership, the other Partners or any other Person bound by this
Agreement; provided, however, that nothing contained in this Section 10.01(b)
shall eliminate the implied contractual covenant of good faith and fair dealing.
(c) To the extent that, at law or in equity, any Partner (including without
limitation, the General Partner) has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership or to another Partner, the
Partners (including without limitation, the General Partner) acting under this
Agreement will not be liable to the Partnership or to any such other Partner for
their good faith reliance on the provisions of this Agreement. The provisions of
this Agreement, to the extent that they expand or restrict the duties and
liabilities of any Partner (including without limitation, the General Partner)
otherwise existing at law or in equity, are agreed by the Partners to modify to
that extent such other duties and liabilities of the Partners (including without
limitation, the General Partner).
(d) The General Partner may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
General Partner on behalf of the Partnership or in furtherance of the interests
of the Partnership in good faith in reliance upon and in accordance with the
advice of such counsel, accountants or financial or other advisors will be full
justification for any such act or omission, and the General Partner will be
fully protected in so acting or omitting to act so long as such counsel or
accountants or financial or other advisors were selected with reasonable care.
Section 10.02 Indemnification.
(a) Indemnification. To the fullest extent permitted by law, the Partnership
shall indemnify any person (and such person’s heirs, executors or
administrators) who was or is made or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or
proceeding (brought in the right of the Partnership or otherwise), whether
civil, criminal, administrative or investigative, and whether formal or
informal, including appeals, by reason of the fact that such person, or a person
for whom such person was the legal representative, is or was a Partner
(including without limitation, the General Partner) or a director, officer or
agent of a Partner (including without limitation, the General Partner) or the
Partnership or, while a director, officer or agent of a Partner (including
without limitation, the General Partner) or the Partnership, is or was serving
at the request of the Partnership as a director, officer, partner, trustee,
employee or agent of another corporation, partnership, joint venture, trust,
limited liability company, nonprofit entity or other enterprise, for and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement reasonably incurred by such
person or such heirs, executors or administrators in connection with such
action, suit or proceeding, including appeals; provided, that such person shall
not be entitled to indemnification

27

--------------------------------------------------------------------------------




hereunder only to the extent such person’s conduct constituted fraud, bad faith
or willful misconduct. Notwithstanding the preceding sentence, except as
otherwise provided in Section 10.02(c), the Partnership shall be required to
indemnify a person described in such sentence in connection with any action,
suit or proceeding (or part thereof) commenced by such person only if the
commencement of such action, suit or proceeding (or part thereof) by such person
was authorized by the General Partner.
(b) Advancement of Expenses. To the fullest extent permitted by law, the
Partnership shall promptly pay expenses (including attorneys’ fees) incurred by
any person described in Section 10.02(a) in appearing at, participating in or
defending any action, suit or proceeding in advance of the final disposition of
such action, suit or proceeding, including appeals, upon presentation of an
undertaking on behalf of such person to repay such amount if it shall ultimately
be determined that such person is not entitled to be indemnified under this
Section 10.02 or otherwise. Notwithstanding the preceding sentence, except as
otherwise provided in Section 10.02(c), the Partnership shall be required to pay
expenses of a person described in such sentence in connection with any action,
suit or proceeding (or part thereof) commenced by such person only if the
commencement of such action, suit or proceeding (or part thereof) by such person
was authorized by the General Partner.
(c) Unpaid Claims. If a claim for indemnification (following the final
disposition of such action, suit or proceeding) or advancement of expenses under
this Section 10.02 is not paid in full within thirty (30) days after a written
claim therefor by any person described in Section 10.02(a) has been received by
the Partnership, such person may file suit to recover the unpaid amount of such
claim and, if successful in whole or in part, shall be entitled to be paid the
expense of prosecuting such claim. In any such action the Partnership shall have
the burden of proving that such person is not entitled to the requested
indemnification or advancement of expenses under applicable law.
(d) Insurance. To the fullest extent permitted by law, the Partnership may
purchase and maintain insurance on behalf of any person described in
Section 10.02(a) against any liability asserted against such person, whether or
not the Partnership would have the power to indemnify such person against such
liability under the provisions of this Section 10.02 or otherwise.
(e) Non-Exclusivity of Rights. The provisions of this Section 10.02 shall be
applicable to all actions, claims, suits or proceedings made or commenced after
the date of this Agreement, whether arising from acts or omissions to act
occurring before or after its adoption. The provisions of this Section 10.02
shall be deemed to be a contract between the Partnership and each person
entitled to indemnification under this Section 10.02 (or legal representative
thereof) who serves in such capacity at any time while this Section 10.02 and
the relevant provisions of applicable law, if any, are in effect, and any
amendment, modification or repeal hereof shall not affect any rights or
obligations then existing with respect to any state of facts or any action, suit
or proceeding then or theretofore existing, or any action, suit or proceeding
thereafter brought or threatened based in whole or in part on any such state of
facts. If any provision of this Section 10.02 shall be found to be invalid or
limited in application by reason of any law or regulation, it shall not affect
the validity of the remaining provisions hereof. The rights of indemnification
provided in this Section 10.02 shall neither be exclusive of, nor be deemed in
limitation of, any rights to which any person may otherwise be or become
entitled or permitted by contract, this Partnership Agreement or as a matter of
law, both as to actions in such person’s official capacity and actions in any
other capacity, it being the policy of the Partnership that indemnification of
any person whom the Partnership is obligated to indemnify pursuant to
Section 10.02(a) shall be made to the fullest extent permitted by law.
For purposes of this Section 10.02, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the Partnership” shall include any
service as a director, officer, employee or agent of the Partnership which
imposes duties on, or involves services by, such director, officer, employee, or
agent with respect to an employee benefit plan, its participants, or
beneficiaries.
 
This Section 10.02 shall not limit the right of the Partnership, to the extent
and in the manner permitted by law, to indemnify and to advance expenses to, and
purchase and maintain insurance on behalf of, persons other than persons
described in Section 10.02(a).

28

--------------------------------------------------------------------------------




ARTICLE XI
MISCELLANEOUS
Section 11.01 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
Section 11.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specification notice given in
accordance with this Section 11.02):
(a)
If to the Partnership, to:

Evercore LP
c/o Evercore Partners Inc.
55 East 52nd Street, 38th Floor
New York, New York 10055
Attention: General Counsel
Fax: (212) 857-3101
(b)
If to any Partner, to:

Evercore LP
c/o Evercore Partners Inc.
55 East 52nd Street, 38th Floor
New York, New York 10055
Attention: General Counsel Fax: (212) 857-3101
 
(c)
If to the General Partner, to:

Evercore Partners Inc.
55 East 52nd Street, 38th Floor
New York, New York 10055
Attention: General Counsel
Fax: (212) 857-3101
(d)
If to any holder of Class E Units, Class G Interests, or Class H Interests, to:

c/o International Strategy & Investment Group LLC
666 Fifth Avenue
11th Floor
New York, NY 10103
Attention:     Vinayak Singh
Facsimile:     (212) 355-2094
and
c/o International Strategy & Investment Group LLC
666 Fifth Avenue
11th Floor
New York, NY 10103
Attention:     Vinayak Singh
Facsimile:     (212) 355-2094
Section 11.03 Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by Law.

29

--------------------------------------------------------------------------------




Section 11.04 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.
Section 11.05 Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles,” “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement.
Section 11.06 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 11.06.
 
Section 11.07 Further Assurances. Each Limited Partner shall perform all other
acts and execute and deliver all other documents as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.
Section 11.08 Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
Section 11.09 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware.
Section 11.10 Submission to Jurisdiction; Waiver of Jury Trial.
(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party to this Agreement, arising out of, relating to or
in connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.
(b) Notwithstanding the provisions of paragraph (a), the General Partner may
bring, or may cause the Partnership to bring, on behalf of the General Partner
or the Partnership or on behalf of one or more Partners, an action or special
proceeding in any court of competent jurisdiction for the purpose of compelling
a party to arbitrate, seeking temporary or preliminary relief in aid of an
arbitration hereunder, and/or enforcing an arbitration award and, for the
purposes of this paragraph (b), each Partner (i) expressly consents to the
application of paragraph (c) of this Section 11.10 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
General Partner as such Partner’s agent for service of process in connection
with any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such Partner of any such service of process,
shall be deemed in every respect effective service of process upon the Partner
in any such action or proceeding.
(c) EACH PARTNER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 11.10, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another. The parties hereby
waive, to the fullest extent permitted by applicable law, any objection which
they now or hereafter may have to personal jurisdiction or to the laying of
venue of any such ancillary suit, action or proceeding brought in any court
referred to in this paragraph (c) and such parties agree not to plead or claim
the same.
Section 11.11 Expenses. Except as otherwise specified in this Agreement, the
Partnership shall be responsible for all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with its operation.

30

--------------------------------------------------------------------------------




Section 11.12 Amendments and Waivers.
(a) This Agreement (including the Annexes hereto) may be amended, supplemented,
waived or modified by the written consent of the General Partner; provided, that
any amendment that would have a material adverse effect on the rights or
preferences of any Class of Units in relation to other Classes must be approved
by the holders of not less than a majority of the Vested Percentage Interests of
the Class affected; provided, further, however, that the General Partner may,
without the written consent of any Limited Partner or any other Person, amend,
supplement, waive or modify any provision of this Agreement and execute, swear
to, acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect: (i) any amendment, supplement, waiver or
modification that the General Partner determines to be necessary or appropriate
in connection with the creation, authorization or issuance of any Class of Units
or other equity interests in the Partnership or other Partnership securities in
accordance with this Agreement; (ii) the admission, substitution, withdrawal or
removal of Partners in accordance with this Agreement; (iii) a change in the
name of the Partnership, the location of the principal place of business of the
Partnership, the registered agent of the Partnership or the registered office of
the Partnership; (iv) any amendment, supplement, waiver or modification that the
General Partner determines in its sole discretion to be necessary or appropriate
to address changes in U.S. federal income tax regulations, legislation or
interpretation; or (v) a change in the Fiscal Year or taxable year of the
Partnership and any other changes that the General Partner determines to be
necessary or appropriate as a result of a change in the Fiscal Year or taxable
year of the Partnership including a change in the dates on which distributions
are to be made by the Partnership; provided, further, that the books and records
of the Partnership shall be deemed amended from time to time to reflect the
admission of a new Partner, the withdrawal or resignation of a Partner, the
adjustment of the Units resulting from any forfeiture and reallocation of
Unvested Units, the vesting of Unvested Units, and the adjustment of the Units
resulting from any Transfer or other disposition of a Unit, in each case that is
made in accordance with the provisions hereof; provided, further, that all
Limited Partners shall be deemed to have provided their consent or ratification
to any amendment, if such amendment has been approved by the holders of not less
than a majority of the Vested Percentage Interest of the Class affected.
 
(b) No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.
(c) Notwithstanding anything to the contrary herein, the parties hereto
acknowledge and agree that, to the fullest extent permissible by Law, (i) the
Class A Units and the Class E Units shall be deemed a single Class of Units for
purposes of clause (a) above and for all other purposes for which the consent of
a class or group of partnership interests may be required under the Delaware
Revised Uniform Limited Partnership Act, at Law, in equity or otherwise, and in
no event shall holders of the Class E Units, as such, be entitled to consent on
any matter as a separate class or group of partnership interests or Partners,
except that any amendment to or waiver (including an amendment effected by means
of a merger or consolidation) of Sections 8.01, 8.02, 8.03, 8.07, 9.03,
11.12(c), 11.17 or Article IV or Article V of this Agreement or the definitions
related thereto that would explicitly (including by explicit exception),
disproportionately and adversely affect the specific rights, preferences,
privileges and interests of the Class E Units specified in such sections (in
relation to any other class of Units after taking into account or giving effect
to the relative rights, preferences, privileges and interests of such other
class of Units) hereunder in any material respect, must be approved by the
holders of not less than a majority of the Class E Units; (ii) the holders of
Class G Interests and Class H Interests, as such, shall not be entitled to
consent, either as a separate class or otherwise, on any matter involving or
relating to the Partnership, except that any amendment to or waiver (including
an amendment effected by means of a merger or consolidation) of Sections 8.01,
8.02, 8.03, 8.07, 9.03, 11.12(c), 11.17 or Article IV or Article V of this
Agreement or the definitions related thereto that would explicitly (including by
explicit exception), disproportionately and adversely affect the specific
rights, preferences, privileges and interests of the Class G Interests or the
Class H Interests specified in such sections (in relation to any other class of
Units or interests after taking into account or giving effect to the relative
rights, preferences, privileges and interests of such other class of Units or
interests) hereunder in any material respect, must be approved by the holders of
not less than a majority of the Class G Interests or Class H Interests, as
applicable; and (iii) any amendment to or waiver (including an amendment
effected by means of a merger or consolidation) of Section 3.02 or the Operating
Principles must be approved in writing by the Executive Committee, which
approval shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, any amendment or waiver (including an amendment effected by means of
a merger or consolidation) that would alter the rights of the Class E Units,
Class G Interests or Class H Interests to exchange partnership interests for
Class A Common Stock (e.g., the ability to exchange for Class A Common Stock,
the ability to convert into Class E Units, the conversion ratios or conversion
or exchange mechanics) must be approved by the holders of not less than a
majority of the Class E Units, Class G Interests or Class H Interests, as the
case may be, so affected by such amendment or waiver.
 

31

--------------------------------------------------------------------------------




(d) The General Partner may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor under Proposed Treasury Regulation
Section 1.83-3(l) (or any similar provision) under which the fair market value
of a partnership interest that is transferred is treated as being equal to the
liquidation value of that interest, (ii) an agreement by the Partnership and
each of its Partners to comply with all of the requirements set forth in such
regulations and Notice 2005-43 (and any other guidance provided by the Internal
Revenue Service with respect to such election) with respect to all partnership
interests transferred in connection with the performance of services while the
election remains effective, (iii) the allocation of items of income, gains,
deductions and losses required by the final regulations similar to Proposed
Treasury Regulation Section 1.704-1(b)(4)(xii)(b) and (c), and (iv) any other
related amendments.
(e) Except as may be otherwise required by law in connection with the
winding-up, liquidation, or dissolution of the Partnership, each Partner hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Partnership’s property.
(f) In the event of a property settlement or separation agreement between a
Limited Partner and his or her spouse, such Limited Partner agrees that he or
she shall use reasonable efforts to retain all of his or her Units or Interests
and shall reimburse his or her spouse for any interest he or she may have in the
Partnership out of funds, assets or proceeds separate and distinct from his or
her interest in the Partnership. To the extent that such Limited Partner is
unable, despite his or her exercise of reasonable efforts, to retain all of his
or her Units or Interests, such Limited Partner shall use reasonable efforts to
transfer to his or her spouse only the economic interests of such Limited
Partner’s Units or Interests, retaining for himself or herself all voting rights
relating to his or her Units or Interests. Notwithstanding the foregoing, if a
spouse or former spouse of a Limited Partner acquires any Units or Interests as
a registered owner as a result of any such proposed settlement or separation
agreement, such spouse or former spouse shall be entitled only to allocation and
distributions with respect to his or her Units or Interests and shall have no
right to vote his or her Units or Interests, to participate in the management of
the Partnership or to any accounting or information concerning the affairs of
the Partnership and shall not have any other rights of a Partner under this
Agreement.
Section 11.13 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their permitted
assigns and successors and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity, any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
Without limiting the foregoing, any obligation of the Partners to make Capital
Contributions to the Partnership under this Agreement is an agreement only
between the Partners and no other person or entity, including the Partnership,
shall have any rights to enforce such obligations.
Section 11.14 Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 
Section 11.15 Construction. Each party hereto acknowledges and agrees it has had
the opportunity to draft, review and edit the language of this Agreement and
that no presumption for or against any party arising out of drafting all or any
part of this Agreement will be applied in any dispute relating to, in connection
with or involving this Agreement. Accordingly, the parties hereby waive the
benefit of any rule of Law or any legal decision that would require that in
cases of uncertainty, the language of a contract should be interpreted most
strongly against the party who drafted such language.
Section 11.16 Power of Attorney. Each Limited Partner, by its execution hereof,
hereby irrevocably makes, constitutes and appoints the General Partner as its
true and lawful agent and attorney in fact, with full power of substitution and
full power and authority in its name, place and stead, to make, execute, sign,
acknowledge, swear to, record and file (a) this Agreement and any amendment to
this Agreement that has been adopted as herein provided; (b) the original
certificate of limited partnership of the Partnership and all amendments thereto
required or permitted by law or the provisions of this Agreement; (c) all
certificates and other instruments (including consents and ratifications which
the Limited Partners have agreed to provide upon a matter receiving the agreed
support of Limited Partners) deemed advisable by the General Partner to carry
out the provisions of this Agreement and Law or to permit the Partnership to
become or to continue as a limited partnership or partnership wherein the
Limited Partners have limited liability in each jurisdiction where the
Partnership may be doing business; (d) all instruments that the General Partner
deems appropriate to reflect a change or modification of this Agreement or the
Partnership in accordance with this Agreement, including, without limitation,
the admission of additional Limited Partners or substituted Limited Partners
pursuant to the provisions of this Agreement; (e) all conveyances and other
instruments or papers deemed advisable by the General Partner to effect the
liquidation and termination of the Partnership; and (f) all fictitious or
assumed name certificates required or permitted (in light of the Partnership’s
activities) to be filed on behalf of the Partnership.
Section 11.17 Partnership Status. The parties intend to treat the Partnership as
a partnership for U.S. federal income tax purposes.

32

--------------------------------------------------------------------------------




Section 11.18 Separate Agreements; Schedules. Notwithstanding any other
provision of this Agreement, including Section 11.12, the General Partner may,
or may cause the Partnership to, without the approval of any Limited Partner or
other Person, enter into separate agreements with individual Limited Partners
with respect to any matter, which have the effect of establishing rights under,
or altering, supplementing or amending the terms of, this Agreement or of any
subscription agreement. The parties hereto agree that any terms contained in any
such separate agreement shall govern with respect to such Limited Partner(s)
party thereto notwithstanding the provisions of this Agreement or of any
subscription agreement. The General Partner may from time to time execute and
deliver to Limited Partners schedules which set forth information contained in
the books and records of the Partnership and any other matters deemed
appropriate by the General Partner. Such schedules shall be for information
purposes only and shall not be deemed to be part of this Agreement for any
purpose whatsoever.
 
Section 11.19 Admission of Limited Partners at Closing. On the Closing Date,
each ISI Partner will be admitted to the Partnership as a Limited Partner with
respect to the Class E Units, Class G Interests and Class H Interests held by
such ISI Partner and the books and records of the Partnership shall be amended
to reflect the issuance of Class E Units, Class G Interests and Class H
Interests, to list the Class E Units, Class G Interests and Class H Interests as
Vested or Unvested and reflect the admission of each ISI Partner as a Limited
Partner (subject in all cases to the provisions of this Agreement, including
without limitation Section 11.12(c)). For the avoidance of doubt the ownership
of Class E Units, Class G Interests and Class H Interests does not provide any
right to receive, or voting rights with respect to, shares of Class B Common
Stock of the General Partner.
Section 11.20 Effectiveness. This Agreement, and the amendment and restatement
of the Original Agreement effected hereby, shall take effect immediately, and
without any further action by any Person, only upon the Closing (as defined in
the Contribution and Exchange Agreement). Prior to the Closing, the Original
Agreement shall remain in effect in accordance with its terms. Any ISI Partner
(other than a Holding Partner), all the Management Holdings Management Units of
whom are forfeited prior to the Closing as a result of the termination of such
ISI Partner’s employment with a Transferred Company prior to the Closing, shall
automatically cease to be a party hereto with no continuing liability or rights
hereunder.
 

33

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the date first above stated.
 
 
 
EVERCORE PARTNERS INC.
 
 
By:
/s/ Robert B. Walsh
 
Name:
Robert B. Walsh
Title:
Chief Financial Officer

[Signature Page to Fourth Amended and Restated Limited Partnership Agreement]
 




--------------------------------------------------------------------------------




 
 
 
LIMITED PARTNERS:
 
By: Evercore Partners Inc., as attorney-in-fact for the        Limited Partners
 
 
By:
/s/ Robert B. Walsh
 
Name:
Robert B. Walsh
Title:
Chief Financial Officer

[Signature Page to Fourth Amended and Restated Limited Partnership Agreement]
 




--------------------------------------------------------------------------------




 
 
 
ISI HOLDING, INC.
 
 
By:
/s/ Edward S. Hyman
 
Name:
Edward S. Hyman
Title:
President

[Signature Page to Fourth Amended and Restated Limited Partnership Agreement]




--------------------------------------------------------------------------------






 
 
ISI HOLDING II, INC.
 
 
By:
/s/ Edward S. Hyman
 
Name:
Edward S. Hyman
Title:
President

[Signature Page to Fourth Amended and Restated Limited Partnership Agreement]




--------------------------------------------------------------------------------






 
 
ISI MANAGEMENT HOLDINGS LLC
 
By: ISI HOLDING, INC., its Managing Member
 
 
By:
/s/ Edward S. Hyman
 
Name:
Edward S. Hyman
Title:
President

[Signature Page to Fourth Amended and Restated Limited Partnership Agreement]




--------------------------------------------------------------------------------






 
 
ISI HOLDING, LLC
 
By: ISI HOLDING, INC., its Managing Member
 
 
By:
/s/ Edward S. Hyman
 
Name:
Edward S. Hyman
Title:
President

[Signature Page to Fourth Amended and Restated Limited Partnership Agreement]
 




--------------------------------------------------------------------------------




The undersigned hereby enters into and agrees to be bound by the terms of this
Fourth Amended and Restated Limited Partnership Agreement of Evercore LP in its
capacity as a limited partner of Evercore LP, effective as of the Closing Date.
 
 
 
 
/s/ Vinayak Singh
 
 
/s/ Krishna Guha
 
Vinayak Singh
 
Krishna Guha
 
 
 
/s/ Mark Schoenebaum
 
 
/s/ Omar Saad
 
Mark Schoenebaum
 
Omar Saad
 
 
 
/s/ Bill Foley
 
 
/s/ Glenn Schorr
 
Bill Foley
 
Glenn Schorr
 
 
 
/s/ David Raso
 
 
/s/ Ross Muken
 
David Raso
 
Ross Muken
 
 
 
/s/ Doug Terreson
 
 
/s/ Brian Devlin
 
Doug Terreson
 
Brian Devlin
 
 
 
/s/ Greg Gordon
 
 
/s/ Dennis Debusschere
 
Greg Gordon
 
Dennis Debusschere
 
 
 
/s/ Greg Melich
 
 
/s/ Arndt Ellinghorst
 
Greg Melich
 
Arndt Ellinghorst
 
 
 
/s/ Steve Sakwa
 
 
/s/ Brad Kott
 
Steve Sakwa
 
Brad Kott
 
 
 
/s/ Barney Hallingby
 
 
/s/ Colin Crowley
 
Barney Hallingby
 
Colin Crowley
 
 
 
/s/ Oscar Sloterbeck
 
 
/s/ Vijay Jayant
 
Oscar Sloterbeck
 
Vijay Jayant

[Signature Page to Fourth Amended and Restated Limited Partnership Agreement]
 




--------------------------------------------------------------------------------




 
 
 
 
/s/ Robert Ottenstein
 
 
/s/ Chad Doerge
 
Robert Ottenstein
 
Chad Doerge
 
 
 
/s/ Renee Chang Marquardt
 
 
/s/ Charlie Roberson
 
Renee Chang Marquardt
 
Charlie Roberson
 
 
 
/s/ Bill Whyman
 
 
/s/ Matt Brittain
 
Bill Whyman
 
Matt Brittain
 
 
 
/s/ Donald Straszheim
 
 
/s/ Mike Pizzi
 
Donald Straszheim
 
Mike Pizzi
 
 
 
/s/ Stephen East
 
 
/s/ Neal Griffin
 
Stephen East
 
Neal Griffin
 
 
 
/s/ Daniel Fox
 
 
/s/ Keith Boran
 
Daniel Fox
 
Keith Boran
 
 
 
/s/ Anthony Rose
 
 
/s/ Ryan Dawson
 
Anthony Rose
 
Ryan Dawson
 
 
 
/s/ Daisuke Nakajima
 
 
/s/ David Ascioti
 
Daisuke Nakajima
 
David Ascioti
 
 
 
/s/ Pankaj Patel
 
 
/s/ David Browne
 
Pankaj Patel
 
David Browne
 
 
 
/s/ Carolina Campbell
 
 
/s/ Mark DiBenedetto
 
Carolina Campbell
 
Mark DiBenedetto
 
 
 
/s/ Dick Hokenson
 
 
/s/ Michael McClory
 
Dick Hokenson
 
Michael McClory

[Signature Page to Fourth Amended and Restated Limited Partnership Agreement]
 




--------------------------------------------------------------------------------




 
 
 
/s/ Robert Merrill
 
 
/s/ Mike Liotti
 
Robert Merrill
 
Mike Liotti
 
 
 
/s/ Danny Maida
 
 
/s/ Robert Andrews
 
Danny Maida
 
Robert Andrews
 
 
 
/s/ Francesc Lleal
 
 
/s/ Scott Manahan
 
Francesc Lleal
 
Scott Manahan
 
 
 
/s/ Jonathan Stenzler
 
 
/s/ Matt McGinley
 
Jonathan Stenzler
 
Matt McGinley
 
 
 
/s/ Judy deFazio
 
 
/s/ Oliver Wintermantel
 
Judy deFazio
 
Oliver Wintermantel
 
 
 
/s/ Marian Rupp
 
 
/s/ Michael Montani
 
Marian Rupp
 
Michael Montani

[Signature Page to Fourth Amended and Restated Limited Partnership Agreement]
 




